Exhibit 10.2


______________________________________________________________________________
CO-PROMOTION AGREEMENT
by and between
DOVA PHARMACEUTICALS, INC.
and
VALEANT PHARMACEUTICALS NORTH AMERICA LLC
September 26, 2018


______________________________________________________________________________


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------


TABLE OF CONTENTS












 
 
Page




ARTICLE 1 DEFINITIONS
 
 
1


ARTICLE 2 RIGHTS AND OBLIGATIONS
 
 
8


2.1      Engagement; Grant of Rights.
 
 
8


2.2      Retention of Rights.
 
 
9


2.3      Non-Competition; Non-Solicitation.
 
 
9


2.4      Dova Trademarks and Copyrights.
 
 
10


ARTICLE 3 JOINT STEERING COMMITTEE
 
 
11


3.1      Formation of the JSC.
 
 
11


3.2      Meetings and Minutes.
 
 
11


3.3      Purpose of the JSC.
 
 
11


3.4      Decision Making.
 
 
13


3.5      Marketing Sub-Committee.
 
 
13


ARTICLE 4 VALEANT ACTIVITIES FOR THE PRODUCT
 
 
14


4.1      Valeant Activities.
 
 
14


4.2      Detailing.
 
 
15


4.3      Compliance with Applicable Law.
 
 
17


4.4      Field Force Personnel Training; Product Materials.
 
 
19


4.5      Provisions Related to Field Force Personnel.
 
 
21


4.6      Responsibility for Valeant Activity Costs and Expenses.
 
 
22


4.7      Data Sharing.
 
 
22


ARTICLE 5 REGULATORY, SAFETY AND SURVEILLANCE, COMMERCIAL MATTERS
 
 
23


5.1      Dova Responsibility.
 
 
23


5.2      Valeant Involvement.
 
 
23


5.3      Inspections.
 
 
23


5.4      Pharmacovigilance.
 
 
24


5.5      Unsolicited Requests for Medical Information.
 
 
24


5.6      Recalls and Market Withdrawals.
 
 
25


5.7      Certain Reporting Responsibilities.
 
 
25


5.8      Booking of Sales Revenues.
 
 
25


5.9      Returns.
 
 
25





 
i
 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




5.10    Manufacturing; Distribution; Marketing.
 
 
25


ARTICLE 6 FINANCIAL PROVISIONS
 
 
26


6.1      Promotion Fee.
 
 
26


6.2      Milestone Payment.
 
 
27


6.3      Reports; Payments.
 
 
27


6.4      Taxes.
 
 
28


6.5      Determination of Specialty.
 
 
29


ARTICLE 7 AUDIT RIGHTS
 
 
30


7.1      Recordkeeping.
 
 
30


7.2      Valeant Rights.
 
 
30


7.3      Dova Rights.
 
 
31


ARTICLE 8 INTELLECTUAL PROPERTY
 
 
32


8.1      Ownership of Intellectual Property.
 
 
32


8.2      Title to Trademarks and Copyrights.
 
 
32


8.3      Protection of Trademarks and Copyrights.
 
 
32


8.4      Disclosure of Know-How.
 
 
33


ARTICLE 9 CONFIDENTIALITY
 
 
33


9.1      Confidential Information.
 
 
33


9.2      Public Announcements.
 
 
34


ARTICLE 10 REPRESENTATIONS AND WARRANTIES; ADDITIONAL COVENANTS
 
 
35


10.1      Representations and Warranties of Dova.
 
 
35


10.2      Representations and Warranties of Valeant.
 
 
37


10.3      Disclaimer of Warranty.
 
 
38


10.4      Additional Covenants.
 
 
39


ARTICLE 11 INDEMNIFICATION; LIMITATIONS ON LIABILITY
 
 
39


11.1      Indemnification by Dova.
 
 
39


11.2      Indemnification by Valeant.
 
 
39


11.3      Indemnification Procedures.
 
 
40


11.4      Limitation of Liability.
 
 
40


11.5      Insurance.
 
 
40


ARTICLE 12 TERM AND TERMINATION
 
 
41


12.1      Term.
 
 
41


12.2      Early Termination for Cause.
 
 
41


12.3      Other Early Termination.
 
 
42


12.4      Effects of Termination.
 
 
42


12.5      Tail Period.
 
 
42





 
ii
 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




12.6      Survival.
 
 
43


ARTICLE 13 MISCELLANEOUS
 
 
43


13.1      Force Majeure.
 
 
43


13.2      Assignment.
 
 
43


13.3      Severability.
 
 
44


13.4      Notices.
 
 
44


13.5      Governing Law.
 
 
45


13.6      Dispute Resolution.
 
 
45


13.7      Waiver of Jury Trial.
 
 
45


13.8      Entire Agreement; Amendments.
 
 
46


13.9      Headings.
 
 
46


13.10    Independent Contractors.
 
 
46


13.11    Third Party Beneficiaries.
 
 
46


13.12    Waiver.
 
 
46


13.13    Cumulative Remedies.
 
 
46


13.14    Waiver of Rule of Construction.
 
 
46


13.15    Use of Names.
 
 
46


13.16    Further Actions and Documents.
 
 
47


13.17    Certain Conventions.
 
 
47


13.18    Counterparts.
 
 
47







 
iii
 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------










CO-PROMOTION AGREEMENT
This Co-Promotion Agreement (this “Agreement”) is entered into and dated as of
September 26, 2018 (the “Effective Date”) by and between Dova Pharmaceuticals,
Inc., a Delaware corporation (“Dova”), and Valeant Pharmaceuticals North America
LLC, a Delaware limited liability company (“Valeant”). Dova and Valeant are each
referred to individually as a “Party” and together as the “Parties”.
RECITALS
WHEREAS, Dova has developed and has rights to market and sell the Product (as
defined below) in the Territory;
WHEREAS, the Parties believe that it would be mutually beneficial to collaborate
on promotional activities for the Product and, accordingly, Dova desires that
Valeant conduct certain promotional activities, and Valeant desires to conduct
such activities, for the Product in the Territory;
NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for other good and valuable consideration the adequacy and
sufficiency of which are hereby acknowledged, the Parties agree as follows:


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------










ARTICLE 1
DEFINITIONS
1.1    “Act” shall mean the Federal Food, Drug and Cosmetic Act, 21 U.S.C. § 301
et seq., as it may be amended from time to time, and the regulations promulgated
thereunder.
1.2    “Adverse Event” shall mean any untoward medical occurrence in a patient
or clinical investigation subject who is administered the Product, but which
does not necessarily have a causal relationship with the treatment for which the
Product is used. An “Adverse Event” can include any unfavorable and unintended
sign (including an abnormal laboratory finding), symptom or disease temporally
associated with the use of the Product, whether or not related to the Product. A
pre-existing condition that worsened in severity after administration of the
Product would be considered an “Adverse Event”.
1.3    “Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with such Person. A Person shall be deemed to control another Person if such
Person possesses the power to direct or cause the direction of the management,
business and policies of such Person, whether through the ownership of fifty
percent (50%) or more (or such lesser percentage which is the maximum allowed to
be owned by a foreign corporation in a particular jurisdiction) of the voting
securities of such Person, by contract or otherwise.
1.4    “Agreement” shall have the meaning set forth in the preamble to this
Agreement.
1.5    “Alliance Managers” shall have the meaning set forth in Section 4.1.4.
1.6    “Alternate Product” shall mean a pharmaceutical product that is
commercialized by Valeant or its Affiliates in the Territory and that is part of
the Salix business segment of Valeant’s parent company, Bausch Health Companies,
Inc. (or, in the event that such business segments are restructured, that is
part of the Salix business unit), and which product is complementary to the
Product with regard to Target Professionals in the Specialty.
1.7    “Applicable Laws” shall mean all applicable statutes, ordinances,
regulations, codes, rules, or orders of any kind whatsoever of any Governmental
Authority in the Territory pertaining to any of the activities and obligations
contemplated by this Agreement, including, as applicable, the Act, the Generic
Drug Enforcement Act of 1992 (21 U.S.C. § 335a et seq.), the Anti-Kickback
Statute (42 U.S.C. § 1320a-7b et seq.), the Health Insurance Portability and
Accountability Act of 1996, the Federal False Claims Act (31 U.S.C. §§
3729-3733) (and applicable state false claims acts), the Physician Payments
Sunshine Act, the Code, the Department of Health and Human Services Office of
Inspector General Compliance Program Guidance for Pharmaceutical Manufacturers,
released April 2003, the Antifraud and Abuse Amendment to the Social Security
Act, the American Medical Association guidelines on gifts to physicians,
generally accepted standards of good clinical practices adopted by current FDA
regulations, as well as any state laws and regulations (i) impacting the
promotion of pharmaceutical products, (ii) governing the provision of meals and
other gifts to medical professionals, including pharmacists, or (iii) governing
consumer


2


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------









protection and deceptive trade practices, including any state
anti-kickback/fraud and abuse related laws, all as amended from time to time.
1.8    “Business Day” means each day of the week, excluding Saturday, Sunday or
a day on which banking institutions in New York, New York, USA are closed.
1.9    “Calendar Quarter” shall mean each successive period of three (3)
calendar months commencing on January 1, April 1, July 1 and October 1, except
that the first Calendar Quarter of the Term shall commence on the Effective Date
and end on the day immediately prior to the first to occur of January 1, April
1, July 1 or October 1 after the Effective Date, and the last Calendar Quarter
shall end on the last day of the Term.
1.10    “Calendar Year” shall mean each successive period of twelve (12) months
commencing on January 1 and ending on December 31, except that the first
Calendar Year of the Term shall commence on the Effective Date and end on
December 31 of the year in which the Effective Date occurs, and the last
Calendar Year of the Term shall commence on January 1 of the year in which the
Term ends and end on the last day of the Term.
1.11     “Claims” shall mean all charges, complaints, actions, suits,
proceedings, hearings, investigations, claims, demands, judgments, orders,
decrees, stipulations or injunctions, in each case of a Third Party (including
any Governmental Authority).
1.12    “Code” shall mean the Code on Interactions with Healthcare Professionals
promulgated by the Pharmaceutical Research and Manufacturers of America
(PhRMA)/BIO, as it may be amended.
1.13    “Compensation Report” shall have the meaning set forth in Section
4.2.2(b).
1.14    “Compliance Manager” shall have the meaning set forth in Section 4.3.9.
1.15    “Compliance Report” shall have the meaning set forth in Section
4.2.2(c).
1.16    “Confidential Information” shall mean all secret, confidential,
non-public or proprietary Know-How, whether provided in written, oral, graphic,
video, computer or other form, provided by or on behalf of one Party to the
other Party pursuant to this Agreement, including information relating to the
disclosing Party’s existing or proposed research, development efforts,
promotional efforts, regulatory matters, patent applications or business and any
other materials that have not been made available by the disclosing Party to the
general public. All such information related to this Agreement disclosed by or
on behalf of a Party (or its Affiliate) to the other Party (or its Affiliate)
pursuant to the Confidentiality Agreement shall be deemed to be such Party’s
Confidential Information disclosed hereunder. For purposes of clarity, (i)
Dova’s Confidential Information shall include all Product Materials unless and
until made available by Dova to the general public (including through Valeant)
and (ii) the terms of this Agreement shall be considered Confidential
Information of both Parties.
1.17    “Confidentiality Agreement” shall have the meaning set forth in Section
9.1.1.


3


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------









1.18    “Designated Product” shall mean a specific pharmaceutical product
marketed by Valeant which is agreed to in writing by the Parties on or prior to
the Effective Date.
1.19     “Detail(s)” shall mean a Product presentation during a face-to-face
sales call between a Target Professional and a Sales Representative, during
which a presentation of the Product’s attributes, benefits, prescribing
information and safety information are orally presented, for use in the Field in
the Territory. Neither e-details, nor presentations made at conventions, exhibit
booths, a sample drop, educational programs or speaker meetings, or similar
gatherings, shall constitute a Detail.
1.20    “Detail Report” shall have the meaning set forth in Section 4.2.2.
1.21    “Dispute” shall have the meaning set forth in Section 13.6.1.
1.22    “Dollar” or “$” shall mean United States dollar.
1.23    “Dova Trademarks and Copyrights” shall mean the logos, trade dress,
slogans, domain names and housemarks of Dova or any of its Affiliates as may
appear on any Product Materials or Product Labeling, in each case, as may be
updated from time to time by Dova.
1.24    “Dova’s Third Party Data Source” shall mean [***] or such other data
source as selected by Dova and with which Dova enters into an agreement, at its
cost.
1.25    “Effective Date” shall have the meaning set forth in the preamble to
this Agreement.
1.26    “FDA” shall mean the United States Food and Drug Administration or any
successor agency performing comparable functions.
1.27    “Field” shall mean the treatment of thrombocytopenia in adult patients
with chronic liver disease who are scheduled to undergo a procedure and any and
all additional indications for which the Product is approved in the Territory.
1.28    “Field Force Personnel” shall mean collectively, the Sales
Representatives, the members of the institutional account management team
described in Section 4.1.5, if any, that are engaged in Detailing the Product
and any other employees of Valeant engaged in the Valeant Activities.
1.29    “GAAP” shall mean United States generally accepted accounting
principles.
1.30    “Governmental Authority” shall mean any court, agency, authority,
department, regulatory body or other instrumentality of any government or
country or of any national, federal, state, provincial, regional, county, city
or other political subdivision of any such government or any supranational
organization of which any such country is a member, which has competent and
binding authority to decide, mandate, regulate, enforce, or otherwise control
the activities of the Parties contemplated by this Agreement.


4


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------









1.31    “Gross to Net Fraction” shall mean, for each SKU of the Product, a
fraction (i) the numerator of which is the net sales of the SKU of the Product
in the Territory for an applicable period (based on the gross-to-net discounts
for all sales of such SKU of the Product (i.e., sales attributable to the
Specialty, as well as all other sales of such SKU of the Product), and (ii) the
denominator of which is gross sales of such SKU of the Product in the Territory
for an applicable period, in each case, as determined in accordance with Dova’s
revenue recognition policies, which is in accordance with GAAP (on a consistent
basis), for quarterly financial reporting purposes, as reported in Dova’s
quarterly filings with the U.S. Securities Exchange Commission.
1.32     “Indemnified Party” shall have the meaning set forth in Section 11.3.
1.33    “Indemnifying Party” shall have the meaning set forth in Section 11.3.
1.34    “Intellectual Property” shall have the meaning set forth in Section
8.1.2.
1.35    “Intermediary” shall mean any wholesaler or distributor who sells
Product to Retail Pharmacies and Non-Retail Institutions, but not patients, and
with which Dova (or its Affiliates) has entered into an agreement or otherwise
has arrangements.
1.36    “Inventions” shall have the meaning set forth in Section 8.1.2.
1.37    “JSC” shall have the meaning set forth in Section 3.1.
1.38    “Know-How” shall mean information, whether or not in written form,
including biological, chemical, pharmacological, toxicological, medical or
clinical, analytical, quality, manufacturing, research, or sales and marketing
information, including processes, methods, procedures, techniques, plans,
programs and data.
1.39    “Losses” shall mean any and all amounts paid or payable to Third Parties
with respect to a Claim (including any and all losses, damages, obligations,
liabilities, fines, fees, penalties, awards, judgments, interest), together with
all documented out-of-pocket costs and expenses, including attorney’s fees,
reasonably incurred.
1.40     “Net Sales” shall mean, for an applicable period, the aggregate amount,
without duplication, equal to the Specialty Pharmacy Net Sales for each SKU, the
Retail Net Sales for each SKU, if any, and the Non-Retail Net Sales for each
SKU.
1.41    “Non-Retail Institution” shall mean any institution (other than the
Specialty Pharmacies, Retail Pharmacies and Intermediaries) to which Dova (or
its Affiliates or its Intermediaries) sells and/or ships units of Product during
the Term, which shall include group purchasing organizations (GPOs), hospitals,
clinics, long term care facilities and any outlets that are a member of an
Integrated Delivery Network (IDN), and with which Dova or its Affiliates do not
have data agreements which enables Dova to track shipments of Product from such
institution to patients based on the Target Professional prescribing such
Product.
1.42     “Non-Retail Net Sales” shall mean, for each SKU of the Product:


5


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------









(i) the number of units of such SKU of Products shipped by Dova (or its
Affiliates or its Intermediaries) to the Non-Retail Institutions in the
Territory during an applicable period (excluding any shipments in excess of one
unit of either SKU shipped to such Non-Retail Institutions based on the initial
orders from such Non-Retail Institutions):
MULTIPLIED BY
(ii) the applicable Specialty Fraction for such SKU of the Product for the
applicable period,
MULTIPLIED BY
(iii) the applicable WAC for such SKU of the Product for the applicable period,
MULTIPLIED BY
(iv) the Gross to Net Fraction for such SKU of the Product for the applicable
period.
1.43     “Party” shall have the meaning set forth in the preamble to this
Agreement.
1.44    “Person” shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization or other entity, or government or political subdivision thereof.
1.45    “Product” shall mean the product approved pursuant to New Drug
Application (NDA) No. 210238, as such approval may be supplemented from time to
time (including by way of supplemental new drug application (sNDA)), currently
marketed as DOPTELET® (avatrombopag) in the Territory and shall include an
authorized generic version of such Product.
1.46     “Product Labeling” shall mean the labels and other written, printed or
graphic matter upon (a) any container or wrapper utilized with the Product or
(b) any written material accompanying the Product, including Product package
inserts, in each case as approved by the FDA.
1.47    “Product Materials” shall have the meaning set forth in Section
4.4.1(a).
1.48    “Product Training Materials” shall have the meaning set forth in Section
4.4.1(a).
1.49    “Quarterly Average Sales Force Size” shall have the meaning set forth in
Section 4.2.2.
1.50    “Quarterly Minimum Details” for an applicable Calendar Quarter shall
mean [***].
1.51     “Regulatory Approval” shall mean any and all necessary approvals,
licenses, registrations or authorizations from any Governmental Authority, in
each case, necessary to commercialize the Product in the Territory.
1.52    “Retail Pharmacy” shall mean an outlet which dispenses the Product
directly to a patient in a retail setting or through mail order services.


6


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------









1.53    “Retail Net Sales” shall mean, for each SKU of the Product:
(i) the number of units of such SKU of the Product shipped from Retail
Pharmacies to patients based on prescriptions written by the Specialty in the
Territory (as determined by data reported by data aggregator) or such other data
source with which Dova enters into an agreement at its cost),
MULTIPLIED BY
(ii) the applicable WAC for such SKU of the Product for the applicable period,
MULTIPLIED BY
(iii) the Gross to Net Fraction for such SKU of the Product for the applicable
period.
1.54    “Sales Representative” shall mean an individual employed and compensated
by Valeant as a full-time employee as part of its sales forces and who engages
in Detailing of the Designated Product (or the Alternate Product, as the case
may be) in the Territory, and who is also trained with respect to the Product in
accordance with this Agreement (including the Product Labeling and the use of
the Promotional Materials) to deliver Details for the Product in the Field in
the Territory.
1.55    “Senior Officer” shall mean, with respect to Dova, its President and
Chief Executive Officer (or such officer’s designee), and with respect to
Valeant, its [***] (or such officer’s designee). From time to time, each Party
may change its Senior Officer by giving written notice to the other Party.
1.56     “Specialty” shall mean (i) Target Professionals with a primary or
secondary specialty designation of Gastroenterology, Colorectal Surgery or
Proctology (excluding any such Target Professionals with a primary or secondary
specialty designation of Hepatology (including Transplant Hepatology), in each
case, as determined by data reported by Dova’s Third Party Data Source, subject
to any adjustments determined pursuant to the process set out in Section 6.5,
and (ii) all healthcare professionals with Nurse or Physician Assistant
specialty designations affiliated with the Target Professionals described in
subsection (i), as adjusted.
1.57    “Specialty Fraction” shall mean, for each SKU of the Product, a fraction
(i) the numerator of which is the number of units of such SKU of the Product
shipped from the Specialty Pharmacies or the Retail Pharmacies to patients based
on prescriptions written by the Specialty in the Territory (as determined by
data reported pursuant to agreements between Dova (or its Affiliates) and the
Specialty Pharmacies or the data aggregators, applicable), and (ii) the
denominator of which is the number of units of such SKU of the Product shipped
from the Specialty Pharmacies or the Retail Pharmacies to all patients in the
Territory (namely based on prescriptions written by the Specialty and outside
the Specialty) (as determined by data reported pursuant to agreements between
Dova (or its Affiliates) and the Specialty Pharmacies or the data aggregators,
as applicable).
1.58    “Specialty Pharmacy Net Sales” shall mean, for each SKU of the Product:


7


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------









(i) the number of units of such SKU of the Product shipped from the Specialty
Pharmacies to all patients based on prescriptions written by the Specialty in
the Territory during an applicable period (as determined by data reported
pursuant to agreements between Dova (or its Affiliates) and the Specialty
Pharmacies or the data aggregators, as applicable); and
MULTIPLIED BY
(ii) the applicable WAC for such SKU of the Product for the applicable period,
MULTIPLIED BY
(iii) the Gross to Net Fraction for such SKU of the Product for the applicable
period.
1.59    “Specialty Pharmacy” shall mean those specialty pharmacies to which Dova
(or its Affiliates) sells and/or ships units of Product during the Term and for
which Dova or its Affiliates have agreements with that include data provisions
or provide for separate data agreements which enables Dova to track shipments of
Product from such Specialty Pharmacy to patients based on the Target
Professional prescribing such Product.
1.60    “Tail Period” shall mean the period commencing on the day after the last
day of the Term and ending on the earlier of (i) [***] and (ii) [***], unless
terminated early pursuant to Section 2.3.1(a) of the Agreement.
1.61     “Target Professionals” shall mean physicians, nurse practitioners,
physician assistants and any other medical professionals in the Territory with
prescribing authority (as authorized under Applicable Law) in the Territory for
the Product.
1.62    “Term” shall have the meaning set forth in Section 12.1.
1.63    “Territory” shall mean the United States of America and its territories
and possessions.
1.64    “Third Party(ies)” shall mean any person or entity other than Dova and
Valeant and their respective Affiliates.
1.65    “Third Party Agreements” shall mean the agreements described on Schedule
1.65 hereto.
1.66    “Valeant Activities” shall mean any and all promotional activities
(including Detailing) conducted by Valeant to encourage the appropriate use of
the Product in the Specialty in the Field in the Territory in accordance with
the terms of this Agreement.
1.67    “Valeant Property” shall have the meaning set forth in Section 8.1.1.
1.68    “WAC” shall mean, for each SKU of the Product, Dova’s list price for a
unit of the SKU of the Product to wholesalers or direct purchasers in the
Territory, as reported in wholesale price guides or other nationally recognized
publications of drug pricing data.

ARTICLE 2    
RIGHTS AND OBLIGATIONS

2.1    Engagement; Grant of Rights. During the Term, subject to the terms and
conditions of this Agreement, Dova hereby grants to Valeant the right, on a
co-exclusive basis (solely with Dova and its Affiliates), to Detail and promote
the Product in the Specialty in the Territory in the Field, and to conduct the
Valeant Activities and the activities of the institutional account management
team (pursuant to and subject to the terms of Section 4.1.5) for the Product in
the Territory in the Field in accordance with the terms and conditions of this
Agreement. Notwithstanding the foregoing, Dova retains and reserves the right
for Dova and its Affiliates to promote the Product in the Territory including in
the Specialty. Valeant shall have no other rights relating to the Product,
except as specifically set forth in this Agreement and, without limiting the
foregoing, except as set out in Section 4.1.5, if agreed upon, Valeant shall
have no right to, and shall not, conduct the Valeant Activities for the Product
outside the Specialty or outside the Territory or for use outside the Field.
Except to Affiliates of Valeant, Valeant’s rights and obligations under this
Section 2.1 are non-transferable, non-assignable, and non-delegable. Except to
Affiliates of Valeant, Valeant shall not subcontract the Valeant Activities with
any Third Party (including any contract sales force). Any obligation of Valeant
under or pursuant to this Agreement may be satisfied, met or fulfilled, in whole
or in part, at Valeant’s sole and exclusive option, either by Valeant or its
Affiliates. Valeant guarantees the performance of all actions, agreements and
obligations to be performed by its Affiliates under the terms and conditions of
this Agreement. For clarity, Valeant shall not have any license rights hereunder
nor any rights to sublicense any rights hereunder.

2.2    Retention of Rights. Except with respect to the exclusive rights granted
to Valeant to conduct the Valeant Activities for the Product in the Specialty in
the Territory in the Field pursuant to Section 2.1 and, and if agreed upon,
outside the Specialty in the Territory in the Field pursuant to Section 4.1.5,
Dova retains all rights in and to the Product. Without limiting the generality
of the foregoing (and without limiting Dova’s retained rights set forth in
Section 2.1), Dova specifically retains the following rights (and Valeant and
its Affiliates shall have no rights to the following, except as set forth below
in this Section 2.2):
2.2.1    responsibility for promoting the Product outside the Specialty;
2.2.2    responsibility for the manufacture and distribution of the Product, and
any future development of the Product;
2.2.3    responsibility for all decisions regarding regulatory submissions and,
except as expressly set forth herein, for interactions with any Governmental
Authority, including but not limited to FDA, with respect to the Product;
2.2.4    responsibility for final approval of all Product Materials content
(including submission of Promotional Materials to FDA’s Office of Prescription
Drug Promotion) with respect to the conduct of the Valeant Activities for
Product, except as expressly set forth herein;
2.2.5    selling and booking all sales of the Product; and
2.2.6    responsibility for handling all safety related activities related to
Product as set forth in ARTICLE 5 (including submitting all safety reports and
interacting with Governmental Authorities with respect thereto) and initiating
and managing any Product recalls.
For clarity, except as provided in Sections 2.1 or 2.4, Valeant shall not
acquire any license or other intellectual property interest, by implication or
otherwise, in any technology, Know-How or other intellectual property owned or
controlled by Dova or any of its Affiliates, and Dova is not providing any such
technology, Know-How or other intellectual property, or any assistance related
thereto, to Valeant for any use other than for the mutual benefit of the Parties
as expressly contemplated hereby.

2.3    Non-Competition; Non-Solicitation.
2.3.1    Non-Competition. (a) [***], neither Valeant nor its Affiliates shall,
directly or indirectly, [***] in the Territory other than the Product; provided
that if the Agreement is terminated by Dova pursuant to [***], then any Tail
Period shall be immediately terminated if either Valeant or any of its
Affiliates, directly or indirectly, [***] in the Territory other than the
Product during such Tail Period. Notwithstanding the foregoing, this Section
2.3.1(a) shall not apply to any products marketed, promoted, detailed, offered
for sale, or sold by any business (or any portion thereof), other Person, or
group of Persons, [***].
(a)    [***], neither Dova nor is Affiliates shall, directly or indirectly,
[***]. Notwithstanding the foregoing, this Section 2.3.1(b) shall not apply to
any products marketed, promoted, detailed, offered for sale, or sold by any
business (or any portion thereof), other Person, or group of Persons[***].
2.3.2    Non-Solicitation. [***], neither Valeant nor Dova (nor any of their
respective Affiliates) shall directly or indirectly solicit for hire or employee
as an employee, consultant or otherwise any of the other Party’s professional
personnel who have had direct involvement with the JSC, with the Valeant
Activities under this Agreement (which, in the case of Valeant, includes the
Field Force Personnel) or with Dova’s commercialization activities for the
Product, without the other Party’s prior written consent. Notwithstanding
anything to the contrary, in no event shall the restrictions set forth in this
Section 2.3.2 apply to [***].

2.4    Dova Trademarks and Copyrights.
2.4.1    Valeant shall have the non-exclusive right to use the Dova Trademarks
and Copyrights solely on Product Materials in order to perform the Valeant
Activities and solely in accordance with the terms and conditions of this
Agreement. Dova shall promptly notify Valeant of any updates or changes to the
Dova Trademarks and Copyrights on the Product Materials, and Valeant shall
thereafter solely use such updated Product Materials in performing its
obligations under this Agreement. Valeant shall promptly notify Dova upon
becoming aware of any violation of this Section 2.4.1.
2.4.2    Valeant shall follow all instructions and guidelines of Dova (of which
Dova has provided Valeant copies) in connection with the use of any Dova
Trademarks and Copyrights, and, if Dova reasonably objects to the manner in
which any such Dova Trademarks and Copyrights are being used, Valeant shall
cease the use of any such Dova Trademarks and Copyrights in such manner upon
written notice from Dova thereof. Without limiting the foregoing, Valeant shall
also adhere to at least the same quality control provisions as companies in the
pharmaceutical industry adhere to for their own trademarks and copyrights. In
all cases, Valeant shall use the Dova Trademarks and Copyrights with the
necessary trademark (and copyright, as applicable) designations, and shall use
the Dova Trademarks and Copyrights in a manner that does not derogate from
Dova’s rights in the Dova Trademarks and Copyrights. Valeant shall not at any
time during the Term knowingly do or allow to be done any act or thing which
will in any way impair or diminish the rights of Dova in or to the Dova
Trademarks and Copyrights. All goodwill and improved reputation generated by
Valeant’s use of the Dova Trademarks and Copyrights shall inure to the benefit
of Dova, and any use of the Dova Trademarks and Copyrights by Valeant shall
cease at the end of the Term. Valeant shall have no rights under this Agreement
in or to the Dova Trademarks and Copyrights except as specifically provided
herein. During the Term, Valeant will not contest the ownership of the Dova
Trademarks and Copyrights, their validity, or the validity of any registration
therefor. During the Term, Valeant will not knowingly register and/or use any
marks (including in connection with any domain names) that are confusingly
similar to the Dova Trademarks and Copyrights.

ARTICLE 3    
JOINT STEERING COMMITTEE

3.1    Formation of the JSC. As soon as practicable, but no later than twenty
(20) days after the Effective Date, the Parties shall form a joint steering
committee (“JSC”) whose responsibilities during the Term shall be to oversee the
activities set forth in Section 3.3. The JSC shall consist of three (3)
representatives from each Party, each with suitable seniority and relevant
experience and expertise to enable such person to address matters falling within
the purview of the JSC. From time to time, each Party may change any of its
representatives on the JSC by giving written notice to the other Party. The
meetings of the JSC will be chaired by a representative from Dova or Valeant, on
an alternating basis. The JSC shall determine a meeting schedule; provided,
that, in any event, meetings shall be conducted no less frequently than
quarterly by teleconference or in person, or as otherwise agreed by the Parties.
In person meetings shall occur at such places as mutually agreed by the Parties.
Employees or consultants of either Party that are not representatives of the
Parties on the JSC may attend meetings of the JSC; provided, that such attendees
(i) shall not participate in the decision-making process of the JSC, and (ii)
are bound by obligations of confidentiality and non-disclosure equivalent to
those set forth in ARTICLE 9.

3.2    Meetings and Minutes. Meetings of the JSC may be called by either Party
on no less than thirty (30) days’ notice during the Term. Each Party shall make
all proposals for agenda items and shall provide all appropriate information
with respect to such proposed items at least ten (10) days in advance to the
applicable meeting; provided that under exigent circumstances requiring input by
the JSC, a Party may provide its agenda items to the other Party within a
shorter period of time in advance of the meeting, or may propose that there not
be a specific agenda for that particular meeting, so long as the other Party
consents to such later addition of such agenda items or the absence of a
specific agenda for such meeting, such consent not to be unreasonably withheld.
The chairperson shall prepare and circulate for review and approval of the
Parties minutes of each meeting within thirty (30) days after the meeting. Each
Party shall bear its own costs for its members to attend such meetings.

3.3    Purpose of the JSC. The purposes of the JSC shall be to, subject to
Section 3.4:
3.3.1    provide a forum to discuss and coordinate the Parties’ activities under
this Agreement;
3.3.2    provide a forum to discuss and coordinate the promotion of the Product
in the Territory, including in and outside the Specialty;
3.3.3    provide a forum to discuss Product Materials (it being understood that
the JSC shall not have the right to approve such Product Materials);
3.3.4    facilitate the flow of information and otherwise promote the
communications and collaboration within and among the Parties relating to this
Agreement and the promotion of the Product;
3.3.5    discuss planning and implementation of all Valeant Activities,
including but not limited to training of Sales Representatives and, if agreed
upon, the activities of the institutional account management team referred to in
Section 4.1.5;
3.3.6    decide on the acceptable form of and review and discuss the Detail
Reports and reports of Net Sales;
3.3.7    decide on the acceptable form of and review and discuss the
Compensation Reports and the incentive compensation matters described in Section
4.1.3, including any applicable adjustments to the Product-related sales goals
and targets of the Sales Representatives;
3.3.8    review and discuss any matters brought to its attention by either
Party’s Alliance Manager;
3.3.9    review, discuss and decide on the Alternate Product described in
Section 4.2.1(c) or any additional product that may be Detailed by Valeant
described in Section 4.2.1(d);
3.3.10    discuss the Promotional Materials matters described in Section
4.4.1(b);
3.3.11    discuss supply or distribution issues relating to the Product, such as
any supply shortages;
3.3.12    discuss the pricing of the Product (provided that Dova shall have sole
authority to determine pricing of the Product);
3.3.13    act as a first level escalation to address disagreements or disputes
between the Parties;
3.3.14    form and oversee any sub-committee or working group in furtherance of
the activities contemplated by this Agreement;
3.3.15    decide on the acceptable form of and review and discuss the Compliance
Reports; and
3.3.16    perform such other responsibilities as may be mutually agreed upon by
the Parties in writing from time to time; provided, however, for clarity the JSC
shall have no authority to amend or modify any provisions of this Agreement and
no authority to waive or definitively interpret the provisions of this
Agreement.

3.4    Decision Making. Meetings of the JSC will occur only if at least one
representative of each Party is present at the meeting. Each Party shall have
one (1) vote. The JSC will use good faith efforts to reach consensus on all
matters properly brought before it. If the JSC does not reach unanimous
consensus on an issue at a meeting or within a period of [***] thereafter, then
the JSC shall submit in writing the respective positions of the Parties to the
Senior Officers of the Parties. Such Senior Officers shall use good faith
efforts to resolve promptly such matter, which good faith efforts shall include
at least one (1) teleconference between such Senior Officers within [***] after
the JSC’s submission of such matter to them. Any final decision mutually agreed
to in writing by the Senior Officers shall be conclusive and binding on the
Parties. If the Senior Officers are not able to agree on the resolution of any
such issue within [***] after such issue was first referred to them, then (i)
Valeant shall have the right to conclusively determine all matters related to
Valeant Activities and Detailing of the Product, including matters relating to
the institutional account manager team, the incentive compensation of the Sales
Representatives and targeting for Details, provided that such determination and
any related activities comply with the terms and conditions of this Agreement,
and (ii) Dova shall have the right to conclusively determine all other matters;
provided, however, for clarity any such determination shall not amend, modify or
waive any provisions of this Agreement or definitively interpret the provisions
of this Agreement.

3.5    Marketing Sub-Committee.
3.5.1    Promptly after the Effective Date, the JSC shall facilitate the
formation of a Marketing Sub-Committee comprised of an equal number of
representatives from each Party. Such sub-committee shall meet from time to time
and discuss, among other things:
(a)    the number of speaker programs for the Product to be conducted by Dova in
each Calendar Year;
(b)    the Promotional Materials and quantities thereof;
(c)    the annual brand plan; and
(d)    the annual conference strategy.
3.5.2    [***] shall constitute the “Speaker Program Threshold”. If Dova wishes
to conduct speaker programs in any Calendar Year after 2018 in excess of the
Speaker Program Threshold, then the Parties shall meet, through the Marketing
Sub-Committee, to discuss such excess speaker programs and the costs thereof. If
the Marketing Sub-Committee unanimously agrees that such excess speaker programs
should be conducted, then the following costs and expenses will be shared
equally by the Parties: (i) the costs and expenses associated with conducting
the excess number of speaker programs and (ii) the additional incremental costs
and expenses associated with training necessary to address the number of the
speaker programs above and below the Speaker Program Threshold. In addition, if
the Parties unanimously agree that such excess speaker programs should be
conducted, then, as a condition of the payment by Valeant of its share of such
costs, Valeant shall have the right to review and approve (acting reasonably and
in good faith) any such excess speaker programs, including with respect to the
number of speakers approved to speak on the Product as part of the speaker
programs, the rates paid to speakers at such speaker programs and the rules
regarding attendees who may attend such speaker programs (including frequency of
attendance). For greater certainty, if Valeant does not agree to conduct speaker
programs above the Speaker Program Threshold, then the costs described herein
for any speaker programs conducted by Dova in excess of the Speaker Program
Threshold shall not be shared by the Parties, but shall be borne solely by Dova.
In the event that Dova incurs costs and expenses for which Valeant is
responsible under this Section 3.5.2, Dova may deduct such amounts from the
payments due under Section 6.3 and shall include a description thereof in the
applicable report under Section 6.3.

ARTICLE 4    
VALEANT ACTIVITIES FOR THE PRODUCT

4.1    Valeant Activities.
4.1.1    General. Valeant shall conduct the Valeant Activities for the Product
in the Specialty in the Field in the Territory in accordance with this
Agreement.
4.1.2    Number of Sales Representatives. Without limiting the generality of the
foregoing, [***]) and continuing throughout the remainder of the Term, Valeant
shall maintain at least one hundred (100) Sales Representatives with
responsibility to Detail the Product in the Specialty in the Territory.
Notwithstanding the above, the sole remedy of Dova for breach of this Section
4.1.2 shall be (i) the adjustment to the promotion fee as set forth in Section
6.1.2 and (ii) the termination right set out in Section 12.2.2.
4.1.3    Target Incentive Compensation. In addition, [***] and continuing
throughout the remainder of the Term, Valeant shall ensure the incentive
compensation package for each Sales Representatives requires that at least fifty
percent (50%) of the target incentive compensation is derived from achieving
target sales of the Product. On at least a quarterly basis, the Parties will
meet, through the JSC, to review the target incentive compensation and the
actual incentive compensation paid out to the Sales Representatives to discuss,
in good faith, any appropriate adjustments to the sales targets and goals
related to the Product (but not to the above-mentioned fifty percent (50%)
threshold of the target incentive compensation), with the intent of achieving,
on average, an actual payout to the Sales Representatives of 50% of their
incentive compensation relating to sales of the Product.
4.1.4    Alliance Managers. Each Party shall appoint a person who shall oversee
interactions between the Parties for all matters related to this Agreement, and
any related agreements between the Parties (each an “Alliance Manager”). The
Alliance Managers shall endeavor to ensure clear and responsive communication
between the Parties and the effective exchange of information, and shall serve
as a single point of contact for all matters arising under this Agreement. The
Alliance Managers shall have the right to attend all JSC meetings and if
applicable, subcommittee meetings as non-voting participants and may bring to
the attention of the JSC or, if applicable, subcommittee any matters or issues
either of them reasonably believes should be discussed, and shall have such
other responsibilities as the Parties may mutually agree in writing. Each Party
may designate different Alliance Mangers by notice in writing to the other
Party.
4.1.5     Institutional Account Management Team. Upon prior mutual agreement of
the Parties in writing, Valeant may maintain a team of institutional account
managers who, among other products, promote the Product in the Territory at
liver transplant centers and large academic institutions only, and for purposes
of this Section 4.1.5 only, both inside and outside the Specialty. Prior to any
promotion of the Product by any institutional account managers, the Parties will
discuss in good faith (acting reasonably) the number of institutional account
managers that will promote the Product in the Territory, the appropriate portion
of such institutional account managers’ target incentive compensation to be
derived from sales of the Product and the liver transplant centers or large
academic institutions such institutional account managers will be responsible
for. Such institutional account managers shall not be counted for purposes of
determining the Quarterly Average Sales Force Size or the Quarterly Minimum
Details. The Parties agree that these institutional account managers shall not
be required to achieve any minimum number of Details. The Parties agree that
such team may be added or removed by the mutual written agreement of the Parties
without the need to amend this Agreement in accordance with Section 13.8.

4.2    Detailing.
4.2.1    Detail Requirements.
(a)    Commencing promptly upon completion of training of the Field Force
Personnel that are engaged in Detailing the Product as described in Section
4.4.1 (but on the condition that Promotional Materials have been approved and
delivered), Valeant shall deploy its Field Force Personnel that are engaged in
Detailing to Detail the Product in accordance with the terms of this Agreement.
Subject to compliance with the terms of this Agreement, Valeant shall be
responsible, in its discretion, acting reasonably, for determining the manner in
which it allocates and prioritizes the Details, provided that, in so allocating
the Details, Valeant shall take into consideration geographic territory,
frequency of calls, prescribing levels and other reasonable considerations.
Except as set forth in this Agreement, without the prior written consent of Dova
(not to be unreasonably withheld, delayed or conditioned), Valeant shall not
conduct any Valeant Activities, other than Detailing, with respect to the
Product.
(b)    [***]
(c)    Beginning after [***], Valeant may initiate discussions with Dova, upon
at least [***] notice to Dova (which notice shall specify the proposed Alternate
Product), regarding the potential replacement of the Designated Product with an
Alternate Product. Following such notice period the Parties shall meet, through
the JSC, and discuss in good faith (acting reasonably), for a period of up to
[***], the potential replacement of the Designated Product with the Alternate
Product. If the Parties agree on an Alternate Product, then the Parties shall
make such agreement in writing and thereafter such Alternate Product shall be
the Designated Product for purposes of this Agreement. If the Parties cannot
agree on the Alternate Product during such period, then Valeant may give to Dova
a written notice (the “Alternate Product Notice”) designating the proposed
Alternate Product as the Alternate Product and, effective [***] after the
Alternate Product Notice, such designated Alternate Product shall be the
Designated Product for purposes of this Agreement; provided however that,
notwithstanding the foregoing, Dova shall have the right to terminate this
Agreement upon [***] written notice to Valeant after the Alternate Product
Notice, provided further that if the Alternate Product is being proposed by
Valeant as a result of an anticipated or the existence of a generic version of
the Designated Product, a decision, judgment, ruling or other requirement of a
Government Authority, including the FDA relating to or impacting the Designated
Product in the Territory, a material safety concern regarding the Designated
Product or a mandatory recall or withdrawal of the Designated Product, then Dova
shall have no right to terminate this Agreement pursuant to this Section
4.2.1(c).
(d)    [***]
(e)    Notwithstanding the terms of this Section 4.2.1, Valeant shall have the
right, from time to time, during the Term, to include in the incentive
compensation package of all or some of the Sales Representatives a spiff, spiv
or other similar incentive bonus that is based on [***], provided that the
actual, maximum payout from such incentive bonuses does not exceed, in the
aggregate, an amount equal to [***] for each Sales Representative for each
Calendar Quarter. Any such spiff, spiv or other similar incentive bonus shall
not be included in the calculation of the applicable Sales Representatives
incentive compensation package in determining Valeant’s compliance with the
terms of Section 4.1.3.
4.2.2    Records and Reports.
(a)    Valeant shall keep accurate and complete records, consistent with
pharmaceutical industry standards, of each Detail and its obligations hereunder
in connection therewith. Such records shall be kept for the longer of (i) [***]
after the end of the Calendar Year to which they relate and (ii) such period of
time as required by Applicable Laws. Within [***] following the end of each
Calendar Quarter during the Term, Valeant shall provide Dova with a written
report (each a “Detail Report”), setting out (i) the quarterly average number of
Sales Representatives during such Calendar Quarter (calculated by taking the sum
of the number of Sales Representatives employed by Valeant (or its affiliates)
that have incentive compensation packages that comply with the terms of Section
4.1.3 on each Business Day of the Calendar Quarter divided by the number of
Business Days in such Calendar Quarter) (the “Quarterly Average Sales Force
Size”), and (ii) the aggregate actual number of Details for the Product made by
its Sales Representatives during such Calendar Quarter, and the number of
Details broken down by the name of the Target Professionals,. Through the JSC,
the Parties shall agree on a mutually acceptable form of Detail Report.
(b)    Within [***] following the end of each Calendar Quarter during the Term,
Valeant shall provide Dova with a written report (each a “Compensation Report”),
which describes (i) the details of the incentive compensation package of each
Sales Representative as it relates to the Product and the Designated Product (or
Alternate Product, as the case may be) (but, in the case of the Designated
Product or Alternate Product, such details shall be limited to information
regarding what portion of the Sales Representatives’ target incentive
compensation package is derived from achieving sales targets or goals of the
Designated Product (or Alternate Product) , but shall not include any sales
targets or goals for the Designated Product (or Alternate Product)), and (ii)
the actual incentive compensation payouts for each Sales Representatives as
described in Section 4.1.3. Through the JSC, the Parties shall agree on a
mutually acceptable form of Compensation Report.
(c)    Within [***] following the end of each Calendar Quarter during the Term,
Valeant shall provide Dova with a written report (each a “Compliance Report”),
which sets out a summary of Valeant’s compliance monitoring and auditing of the
Field Force Personnel that are engaged in Detailing (as such monitoring is
further described in Section 4.5.1(b)), a summary of any compliance-related
disciplinary actions relating to any Field Force Personnel that are engaged in
Detailing and any associated remedial actions, a summary of all compliance
investigations conducted by Valeant of any of the Field Force Personnel that are
engaged in Detailing and any associated outcome, and, for the fourth Calendar
Quarter only, a summary of the compliance-related training (including a
reasonable description of each training topic) received by each Field Force
Personnel that are engaged in Detailing during the Calendar Year. Through the
JSC, the Parties shall agree on a mutually acceptable form of Compliance Report.

4.3    Compliance with Applicable Law.
4.3.1    In conducting the Valeant Activities hereunder, Valeant shall, and
shall require all Field Force Personnel to, comply in all respects with
Applicable Laws. In addition, Dova shall, and shall require all of its sales
representatives to, comply in all respects with Applicable Laws in connection
with its promotion of the Product in the Territory.
4.3.2    Neither Valeant nor Field Force Personnel shall offer, pay, solicit or
receive any remuneration to or from Target Professionals, in order to induce
referrals of or purchase of the Product.
4.3.3    In performing the activities contemplated by this Agreement, neither
Valeant nor Field Force Personnel shall make any payment, either directly or
indirectly, of money or other assets to government or political party officials,
officials of international public organizations, candidates for public office,
or representatives of other businesses or persons acting on behalf of any of the
foregoing where such payment would constitute violation of any Applicable Law.
In addition, Valeant shall not make any payment either directly or indirectly to
officials if such payment is for the purpose of unlawfully influencing decisions
or actions with respect to the subject matter of this Agreement.
4.3.4    No employee of Valeant or its Affiliates shall have authority to give
any direction, either written or oral, relating to the making of any commitment
by Dova or its agents to any Third Party in violation of terms of this or any
other provision of this Agreement
4.3.5    Neither Valeant nor Dova shall undertake any activity under or in
connection with this Agreement which violates any Applicable Law.
4.3.6    Valeant’s or Dova’s material failure to abide by the provisions of this
Section 4.3 shall be deemed a material breach of this Agreement by Valeant or
Dova (as the case may be) and subject to the terms of Section 12.2 hereof.
4.3.7    Dova shall ensure that any patient assistance program used in
connection with the Product (and the services performed thereby in connection
with the Product) shall be operated in accordance with Applicable Law.
Notwithstanding the immediately preceding sentence, Dova shall have no liability
with respect to any breach or non-compliance with Applicable Law relating to any
patient assistance program used in connection with the Product to the extent
caused by the act or omission of any Field Force Personnel, which act or
omission is not in compliance with the terms of this Agreement, Applicable Law
or instructions of Dova.
4.3.8    Dova shall ensure that government-insured patients do not receive
co-pay support from Dova with respect to the Product. 
4.3.9    Dova shall ensure that its donations to, and interactions with, any
501(c)(3) charitable foundation that provides co-pay assistance to
government-insured patients with respect to the Product are in full compliance
with all Applicable Laws.
4.3.10    If, during the Term, Valeant becomes aware of a material violation or
failure to comply with Applicable Law or the terms of this Agreement by a member
of the Field Force Personnel that are engaged in Detailing, it shall promptly,
but no later than two (2) Business Days after it becomes aware, notify Dova of
such violation and, as promptly as possible thereafter, shall notify the steps
it has taken or intends to take to remediate such violation.
4.3.11    Compliance Managers. As soon as practicable, but no later than thirty
(30) days after the Effective Date, each Party shall appoint a representative to
act as its compliance manager under this Agreement, each of which is routinely
responsible for advising such Party on compliance matters and has suitable
seniority and other relevant experience and expertise (each, a “Compliance
Manager”). From time to time, each Party may change its Compliance Manager by
giving written notice to the other Party. The Compliance Managers shall serve as
a key point of contact between the Parties for compliance-related matters. Each
Compliance Manager shall facilitate the resolution of any compliance issue with
the Compliance Manager of the other Party. The Compliance Managers will use good
faith efforts to reach consensus on all compliance matters. If the Compliance
Managers do not reach consensus on an issue promptly, then such issue shall be
submitted to dispute resolution process described in Section 13.6. Upon the
reasonable request of Dova from to time, Valeant shall deliver to Dova copies of
Valeant’s compliance program policies and compliance training materials which
are applicable to the Field Force Personnel’s promotion of the Product. Other
than as expressly stated herein, Valeant shall not be required to modify its
compliance policies or practices in connection with the compliance-related
provisions herein.

4.4    Field Force Personnel Training; Product Materials.
4.4.1    Training, Training Materials and Promotional Materials.
(a)    Subject to the terms of this Section 4.4.1, Dova shall prepare and
control the content of (i) all Product training materials for Field Force
Personnel (the “Product Training Materials”) and (ii) all Product marketing and
educational materials (the “Promotional Materials”) (the Product Training
Materials and the Promotional Materials, collectively, the “Product Materials”).
Dova shall be solely responsible for ensuring that the Product Materials
prepared and approved by it are in compliance with the Regulatory Approval for
the Product, the Product Labeling and Applicable Law. Once approved by Dova, the
content of the Product Materials shall be provided by Dova to Valeant in advance
of the Valeant Activates to allow for Valeant to review such content and provide
verbal feedback to Dova in advance of use of the Product Materials. Within [***]
of receipt of such Product Materials, Valeant shall verbally provide to Dova any
comments and/or proposed revisions to such Product Materials, which comments and
revisions Dova shall reasonably consider so long as Dova deems such suggestions
are acceptable in the promotion of the Product; provided that in any event, to
the extent that Dova reasonably believes that such changes are not in compliance
with Applicable Law, the Regulatory Approval for the Product or the applicable
Product Labeling, then Dova shall not be required to incorporate any such
suggestions from Valeant in the Product Materials. In the event of any
disagreement between the Parties regarding any feedback received from Valeant
with respect to the Product Materials, Dova shall have the right to conclusively
determine such matter. If Valeant has provided comments to Dova on the Product
Materials and Dova accepts some or all of such comments, then, once revised,
Dova shall provide to Valeant the revised versions of such Product Materials for
further review by Valeant, in accordance with the terms and timelines of this
Section 4.4.1(a) above. Valeant shall use only Product Materials approved by
Dova in the performance of Valeant Activities under this Agreement; provided,
however, that Valeant shall not be required to use any Product Materials that
have not been approved by Valeant or which have not incorporated comments
provided by Valeant and nothing herein shall require Valeant to use all Product
Materials created or prepared by Dova and Valeant reserves the right not to use
certain Product Materials. The content of Product Materials shall not be
modified or changed by Valeant or Field Force Personnel at any time without the
prior written approval of Dova in each instance. Dova shall be responsible for
the costs and expenses of creation and development of the Product Materials and
Valeant shall be responsible for the costs and expense of reproduction, printing
and delivery of the Product Materials to and for Valeant. The Parties will
coordinate the production and delivery of Product Materials to allow sufficient
internal and field force review time to accommodate scheduled training meetings
and distribution to Field Force Personnel that are engaged in Detailing. In the
event that Dova incurs costs and expenses for which Valeant is responsible under
this Section 4.4.1, Dova may deduct such amounts from the payments due under
Section 6.3 and shall include a description thereof in the applicable report
under Section 6.3. Promptly after the Effective Date, the Parties will
collaborate to finalize the Product Materials in accordance with this Section
4.4.1(a), as soon as reasonably practical.
(b)    Commencing with the Promotional Materials to be used for Calendar Year
2019 and for the remainder of the Term, Valeant and Dova shall meet to discuss
the content of such Promotional Materials in order to ensure that such
Promotional Materials appropriately address any messaging that may be desired
for the Target Professionals in the Specialty. Such discussions may take place
in the forum of the JSC. Dova shall in good faith reasonably consider all
comments and suggestions of Valeant regarding the Promotional Materials.
(c)    Promptly after the Effective Date, the Parties will collaborate to plan
and schedule training for the Sales Representatives at a mutually acceptable
time(s) and date(s), including a launch meeting for the Sales Representatives at
a mutually acceptable location. Dova will lead such initial training and Valeant
shall cooperate with any reasonable requests of Dova in order to support such
training. The costs and expenses of such launch meeting will be shared equally
by the Parties, other than travel and lodging for the Sales Representatives
which shall be the responsibility of Valeant. All other training costs and
expenses shall be the responsibility of Valeant. After the initial training, the
Parties will collaborate to provide additional training at such frequency, times
and places as the circumstances warrant and the Parties mutually agree. Valeant
shall have the right, but not the obligation, to conduct such additional
training itself, provided that the Valeant trainers have been trained by Dova,
and provided further that Dova shall have the right to attend such training upon
reasonable notice by Valeant to Dova. Valeant will certify in writing to Dova
that all Field Force Personnel have completed the training described in this
Section 4.4.1(b).
(d)    Valeant and all Field Force Personnel that are engaged in Valeant
Activities shall comply with the applicable provisions of the Code, and shall be
trained on Valeant’s compliance policies, including those that are consistent
with the applicable provisions of Sec. 1128B(b) of the Social Security Act and
the American Medical Association Ethical Guidelines for Gifts to Physicians from
Industry (which such training may have been accomplished prior to the Term),
prior to commencing any Valeant Activities. Valeant agrees that it shall train
any employee or agent of Valeant who is involved in performing the activities
contemplated by this Agreement on anti-corruption and anti-bribery at its own
expense.
(e)    Field Force Personnel that are engaged in Detailing shall conduct the
Valeant Activities only after having undergone the training described in this
Section 4.4 and, without limiting the foregoing, no Field Force Personnel member
shall Detail the Product without having undergone such training. Subject to the
foregoing, Valeant shall have the responsibility for on-going training of its
Field Force Personnel that are engaged in Detailing in accordance with customary
practice in the pharmaceutical industry.
4.4.2    Ownership of Product Materials. As between the Parties, Dova shall own
all right, title and interest in and to any Product Materials (and all content
contained therein) and any Product Labeling (and all content contained therein),
including applicable copyrights and trademarks (other than any name, trademark,
trade name or logo of Valeant or its Affiliates that may appear on such Product
materials or Product Labeling), and to the extent Valeant (or any of its
Affiliates) obtains or otherwise has a claim to any of the foregoing, Valeant
hereby assigns (and shall cause any applicable Affiliate to assign) all of its
right, title and interest in and to such Product Materials (and content) and
Product Labeling (and content) (other than any name, trademark, trade name or
logo of Valeant or its Affiliates that may appear on such Product materials or
Product Labeling) to Dova and Valeant agrees to (and shall cause its applicable
Affiliate to) execute all documents and take all actions as are reasonably
requested by Dova to vest title to such Product Materials (and content) and
Product Labeling (and content) in Dova (or its designated Affiliate).

4.5    Provisions Related to Field Force Personnel.
4.5.1    Activities of Field Force Personnel. Valeant hereby agrees and
acknowledges that the following shall apply with respect to itself and the Field
Force Personnel that are engaged in Detailing:
(a)    Valeant shall instruct and cause the Field Force Personnel that are
engaged in Detailing to use only the Product Labeling and, subject to the terms
of Section 4.4, Product Materials approved by Dova for the conduct of the
Valeant Activities for the Product and consistent with Applicable Laws. Valeant
shall instruct the Field Force Personnel that are engaged in Detailing to, and
will monitor the Field Force Personnel that are engaged in Detailing to ensure
that such Field Force Personnel, limit their claims of efficacy and safety for
the Product to those claims which are consistent with and do not exceed the
Product Labeling and any Promotional Materials.
(b)    Valeant shall instruct the Field Force Personnel that are engaged in
Detailing to conduct the Valeant Activities for the Product, and will monitor
and audit (in accordance with Valeant’s standard practice) the Field Force
Personnel that are engaged in Detailing so that such personnel conduct the
Valeant Activities for the Product in adherence in all respects with Applicable
Laws.
(c)    Valeant shall instruct the Field Force Personnel that are engaged in
Detailing regarding provisions of this Agreement applicable to Details of the
Product, including Section 4.2 and this Section 4.5.1.
(d)    Valeant acknowledges and agrees that Dova will not maintain or procure
any worker’s compensation, healthcare, or other insurance for or on behalf of
the Field Force Personnel, all of which shall be Valeant’s sole responsibility.
(e)    Valeant acknowledges and agrees that all Field Force Personnel are
employees of Valeant and are not, and are not intended to be treated as,
employees of Dova or any of its Affiliates, and that such individuals are not,
and are not intended to be, eligible to participate in any benefits programs or
in any “employee benefit plans” (as such term is defined in section 3(3) of
ERISA) that are sponsored by Dova or any of its Affiliates or that are offered
from time to time by Dova or its Affiliates to their own employees. All matters
of compensation, benefits and other terms of employment for any such Field Force
Personnel shall be solely a matter between Valeant and such individual. Dova
shall not be responsible to Valeant, or to the Field Force Personnel, for any
compensation, expense reimbursements or benefits (including vacation and holiday
remuneration, healthcare coverage or insurance, life insurance, severance or
termination of employment benefits, pension or profit-sharing benefits and
disability benefits), payroll-related taxes or withholdings, or any governmental
charges or benefits (including unemployment and disability insurance
contributions or benefits and workmen’s compensation contributions or benefits)
that may be imposed upon or be related to the performance by Valeant or such
individuals of this Agreement, all of which shall be the sole responsibility of
Valeant, even if it is subsequently determined by any Governmental Authority
that any such individual may be an employee or a common law employee of Dova or
any of its Affiliates or is otherwise entitled to such payments and benefits.
(f)    Valeant shall be solely responsible for the acts or omissions of the
Field Force Personnel that are not in compliance with Applicable Law and the
terms of this Agreement while performing any of the activities under this
Agreement. Valeant shall be solely responsible and liable for all probationary
and termination actions taken by it, as well as for the formulation, content and
dissemination (including content) of all employment policies and rules
(including written probationary and termination policies) applicable to its
employees.
4.5.2    Termination of Employment; Cessation of Valeant Activities. If any
Field Force Personnel leaves the employ of Valeant (or any of its Affiliates),
or otherwise ceases to conduct the Valeant Activities for the Product, Valeant
shall, to the extent consistent with, and in a manner similar to, its practices
with respect to departures of the sales representatives or other field force
personnel, as applicable, promoting, marketing or detailing other products for
Valeant, account for, and shall cause such departing Field Force Personnel to
return to Valeant and delete from his/her computer files (to the extent such
materials or information have been provided in, or converted into, electronic
form) all materials relating to the Product that have been provided to such
individual, including the Product Materials and account level information,
including all copies of the foregoing.
4.5.3    Discipline. If Dova has a reasonable basis for believing any member of
the Field Force Personnel that are engaged in Detailing has violated any
Applicable Laws, or failed to comply with this Agreement, then Dova shall notify
Valeant of the alleged violation and Valeant shall promptly investigate the
matter and, if the allegation turns out to be true, shall take the appropriate
remedial action. Subject to the foregoing, Valeant shall be solely responsible
for taking any disciplinary actions in connection with its Field Force Personnel
that are engaged in Detailing. If, at any time, Dova has any other
compliance-related concerns regarding any Field Force Personnel Detailing,
Dova’s Compliance Manager shall notify Valeant’s Compliance Manager of such
concerns in writing and the Compliance Managers will discuss and resolve such
matters pursuant to Section 4.3.9.

4.6    Responsibility for Valeant Activity Costs and Expenses. Other than as
expressly set out herein, Valeant shall be solely responsible for any and all
costs and expenses incurred by Valeant or any of its Affiliates in connection
with the conduct of the Valeant Activities for the Product hereunder, including
all costs and expenses in connection with Sales Representatives, including
salaries, travel expenses and other expenses, credentialing, licensing,
providing benefits, deducting federal, state and local payroll taxes, and paying
workers’ compensation premiums, unemployment insurance contributions and any
other payments required by Applicable Laws to be made on behalf of employees.

4.7    Data Sharing. Dova shall provide to Valeant certain information relating
to the sale, commercialization, marketing and promotion of the Product, as may
be mutually agreed by the Parties from time to time, for use by Valeant and the
Field Force Personnel in connection with the Valeant Activities. Such
information may include data from the applicable reimbursement HUB, specialty
data aggregator, market research, and market access contracting and Third
Party-provided brand performance data ([***]).  The timing of the delivery of
such information shall be mutually agreed upon by the Parties, acting
reasonably.

ARTICLE 5    
REGULATORY, SAFETY AND SURVEILLANCE, COMMERCIAL MATTERS

5.1    Dova Responsibility. As between the Parties, except as expressly set out
herein, all regulatory matters regarding the Product shall be the responsibility
of Dova, including responsibility for all communications with Governmental
Authorities, including but not limited to FDA, related to the Product, and Dova
shall have sole responsibility to seek and/or obtain any necessary approvals of
any Product Labeling and the Promotional Materials used in connection with the
Product, and for determining whether the same requires approval. As between the
Parties, Dova shall be responsible for any reporting of matters regarding the
manufacture, sale or promotion of the Product (including Adverse Events) to or
with the FDA and other relevant regulatory authorities, in accordance with
Applicable Laws. Dova shall maintain, at its cost, the Regulatory Approvals for
the Product and shall comply with all Applicable Law relevant to the conduct of
Dova’s business with respect to the Product or pursuant to this Agreement,
including, without limitation, all applicable requirements under the Act.

5.2    Valeant Involvement. Except as expressly permitted herein, Valeant shall
not, without Dova’s prior written consent, correspond or communicate with the
FDA or with any other Governmental Authority concerning the Product, or
otherwise take any action concerning any Regulatory Approval or other
authorization under which the Product is marketed or sold. If not prohibited by
any Government Authority or Applicable Law, Valeant shall provide to Dova,
promptly upon receipt, copies of any communication from the FDA or other
Governmental Authority related to the Product. If not prohibited by any
Government Authority or Applicable Law, Dova has the right to review and comment
on Valeant’s draft responses to any Governmental Authorities relevant to Detail
of the Product prior to Valeant’s issuance of such response; and Valeant agrees
to consider any comments or suggestions from Dova in good faith.

5.3    Inspections.
5.3.1    If not prohibited by any Government Authority or Applicable Law,
Valeant shall notify Dova immediately upon receipt of any notice of inspection
or investigation by any Governmental Authority related to or that Valeant
reasonably believes may impact any aspect of the Valeant Activities. If not
prohibited by any Government Authority or Applicable Law, Dova shall have the
right to have a representative present at any such portion of the inspection
involving any Valeant Activities. In such cases, Valeant shall (i) keep Dova
fully informed of the progress and status of any such inspection or
investigation, (ii) prior to undertaking any action pursuant to this Section
5.3.1, notify Dova of the inspection or investigation, and disclose to Dova in
writing the Governmental Authorities’ assertions, findings and related results
of such inspection or investigation pertaining to the Valeant Activities, and
(iii) provide full disclosure to Dova with respect to any action undertaken or
proposed to be undertaken pursuant to this Section 5.3.1 prior to acting as it
pertains to the Valeant Activities. In addition, if such findings or the
Governmental Authority requests or suggests that Valeant should change any
aspect of the Valeant Activities, the Parties will work together to make any
such modification; provided, however, that notwithstanding anything to the
contrary herein, Valeant will not be required to engage in any Valeant
Activities to the extent any finding or Government Authority has requested or
suggested that Valeant may not engage in such activity.
5.3.2    If not prohibited by any Government Authority or Applicable Law, Dova
shall notify Valeant immediately upon receipt of any notice of inspection or
investigation by any Governmental Authority related to or that Dova reasonably
believes may impact the Valeant Activities. In such cases, Dova shall (i) keep
Valeant fully informed of the progress and status of any such inspection or
investigation, (ii) disclose to Valeant in writing the Governmental Authorities’
assertions, findings and related results of such inspection or investigation
pertaining to the Product or its promotion, and (iii) provide full disclosure to
Valeant with respect to any action undertaken or proposed to be undertaken
pursuant to this Section 5.3.2 prior to acting as it pertains to the Valeant
Activities. In addition, if such findings or the Governmental Authority requests
or suggests that Valeant should change any aspect of the Valeant Activities, the
Parties will work together to make any such modification; provided, however,
that notwithstanding anything to the contrary herein, Valeant will not be
required to engage in any Valeant Activities to the extent any finding or
Government Authority has requested or suggested that Valeant may not engage in
such activity.

5.4    Pharmacovigilance. Subject to the terms of this Agreement, as soon as
practicable following the Effective Date (but in no event later than [***]),
Dova and Valeant (under the guidance of their respective pharmacovigilance
departments, or equivalent thereof) shall identify and finalize the
responsibilities the Parties shall employ to protect patients and promote their
well-being in a separate safety data exchange agreement (“Pharmacovigilance
Agreement”). These responsibilities shall include mutually acceptable guidelines
and procedures for the receipt, investigation, recordation, communication and
exchange (as between the Parties) of safety information such as Adverse Events,
lack of efficacy, misuse/abuse, and any other information concerning the safety
of the Product. Such guidelines and procedures will be in accordance with, and
enable the Parties and their Affiliates to fulfill, regulatory reporting
obligations to Governmental Authorities. The Pharmacovigilance Agreement shall
provide that: (i) Dova shall be responsible for all pharmacovigilance activities
regarding the Product, including signal detection, medical surveillance, risk
management, medical literature review and monitoring, Adverse Event reporting
and responses to Governmental Authority requests or enquiries, and shall provide
information related thereto to Valeant, and (ii) in the event Valeant receives
safety information regarding the Product, or information regarding any
safety-related regulatory request or inquiry, Valeant shall notify Dova as soon
as practicable, but, in any event, within the timelines set forth in the
Pharmacovigilance Agreement.

5.5    Unsolicited Requests for Medical Information. Valeant shall direct to
Dova any unsolicited requests for off-label medical information from health care
professionals with respect to the Product promptly following receipt by Valeant
(but in no event later than [***] after receipt). Dova shall, within [***]
following receipt of any such request from Valeant, address any such requests
directly.

5.6    Recalls and Market Withdrawals. As between the Parties, Dova shall have
the sole right to determine whether to implement, and to implement, a recall,
field alert, withdrawal or other corrective action related to the Product. Dova
shall bear the cost and expense of any such recall, field alert, withdrawal or
other corrective action. Each Party shall promptly (but in any case, not later
than [***]) notify the other Party in writing of any order, request or directive
of a court or other Governmental Authority to recall or withdraw the Product.

5.7    Certain Reporting Responsibilities. Notwithstanding the foregoing
provisions of this ARTICLE 5, each Party shall be responsible for its own
federal, state and local government pricing reporting and payment transparency
reporting in the Territory arising from its Product promotional activities and
related expenditures pursuant to Applicable Law. It is the intention of the
Parties that any payments or transfer of value by a Party as it relates to the
Product shall constitute transfers of value by that Party and such Party shall
be responsible for the reporting described in the immediately preceding
sentence. However, if a Party is deemed to have provided any payments or
transfers of value to a Third Party on behalf of the other Party as it relates
to the Product, then such Party shall provide to the other Party, in a format
reasonably acceptable to such other Party, the data and other information on a
timely basis (i.e., in the case of manual reporting of such data and other
information, within [***] following the end of each Calendar Quarter, and, in
the case of automated reporting of such data and other information, on a
periodic basis during each Calendar Quarter as reasonably requested by such
other Party) for such other Party’s reporting under the Physician Payments
Sunshine Act and other Applicable Laws.

5.8    Booking of Sales Revenues. Dova shall retain ownership of the rights to
the Product and record on its books all revenues from sales of the Product. Dova
shall be exclusively responsible for accepting and filling purchase orders,
billing, and returns with respect to the Product. If Valeant receives an order
for the Product, it shall promptly transmit such order to Dova (or its designee)
for acceptance or rejection. Dova shall have sole responsibility for shipping,
distribution and warehousing of Product, and for the invoicing and billing of
purchasers of the Product and for the collection of receivables resulting from
the sales of the Product in the Territory.

5.9    Returns. Valeant is not authorized to accept any Product returns. Valeant
shall advise any customer who attempts to return any Product to Valeant (or its
Affiliates) that such Product must be shipped by the customer to the facility
designated by Dova from time to time (and in accordance with other instructions
provided by Dova). Dova shall provide to Valeant written instructions as to how
Valeant should handle any Product that is actually physically returned to
Valeant. Valeant shall take no other actions with respect to such return without
the prior written consent of Dova.

5.10    Manufacturing; Distribution; Marketing. Dova shall have the sole
authority, at its cost, to manufacture, package, label, warehouse, sell and
distribute the Product in the Territory. Dova shall use commercially reasonable
efforts to cause sufficient quantities of the Product to be available in
inventory to promptly fill orders throughout the Territory and otherwise meet
the forecasted demand for the Product in the Territory. If, despite such
efforts, there is insufficient supply of Product to meet demand, then Dova shall
use commercially reasonable efforts to promptly address such insufficiency. Dova
shall contractually require (and shall use commercially reasonable efforts to
enforce such contractual provisions) that all Product is manufactured, shipped,
sold and distributed in accordance with all Product specifications and all
Applicable Law and that its contract manufacturers and/or suppliers of Product
operate their facilities in accordance with Applicable Law. Dova shall ensure
that all Product Labeling complies with the applicable Regulatory Approval for
the Product and Applicable Law. Other than as set forth in this Agreement, Dova
shall be responsible for all marketing of the Product in the Territory, provided
that Dova shall continue to invest in marketing that is targeted towards the
Specialty.

ARTICLE 6    
FINANCIAL PROVISIONS

6.1    Promotion Fee.
6.1.1    Calculation of Promotion Fee. Commencing with the Calendar Quarter
commencing on October 1, 2018, as consideration for the Valeant Activities
performed by Valeant, Dova shall pay Valeant a promotion fee based on annual Net
Sales during the Term, calculated as follows:
(a)    For any portion of Net Sales up to and equal [***] in a Calendar Year, an
amount equal to [***] of such portion of Net Sales;
(b)    For any portion of Net Sales in excess of [***] and up to and equal [***]
in a Calendar Year, an amount equal to [***] of such portion of Net Sales; and
(c)    For any portion of Net Sales in excess of [***] in a Calendar Year, [***]
of such portion of Net Sales.
6.1.2    Adjustment of Promotion Fee. The percentages set forth in Section 6.1.1
[***] shall each be referred to as an “Applicable Percentage”.
(a)    If the aggregate actual number of Details for the Product made by the
Sales Representatives for a Calendar Quarter is less than the Quarterly Minimum
Details for such Calendar Quarter, then in calculating the promotion fee due
under Section 6.1.1, the Applicable Percentage for such Calendar Quarter shall
be reduced to a new percentage equal to [***].
(b)    If the Quarterly Average Sales Force Size is less than [***] Sales
Representatives for an applicable Calendar Quarter, then in calculating the
promotion fee due under Section 6.1.1, the Applicable Percentage for such
Calendar Quarter shall be reduced to a new percentage equal to [***].
(c)    In the event that subsections (a) above and (b) above are both applicable
in an applicable Calendar Quarter, then the Applicable Percentage shall be
reduced to a new percentage equal to the lower of the percentages calculated
under subsections (a) and (b).

6.2    Milestone Payment. In addition to the promotion fee above and as
additional consideration for the performance of such Valeant Activities, Dova
shall pay to Valeant a milestone payment in the amount of Two Million Five
Hundred Thousand Dollars ($2,500,000) when aggregate Net Sales in a Calendar
Year first reach [***], payable within [***] after the end of the Calendar
Quarter in which such Net Sales are reached. For clarity, such payment shall be
made only once during the Term.

6.3    Reports; Payments.
6.3.1    Quarterly Reports and Payments. Within [***] after the end of each
Calendar Quarter during the Term, Dova shall provide to Valeant a written report
setting forth in reasonable detail the calculation of the Net Sales for such
Calendar Quarter and the promotion fee payable in respect of such Net Sales in
accordance with Section 6.1, including (i) the number of units of the Product
shipped from Specialty Pharmacies to patients in the Territory during such
Calendar Quarter, together with an itemized list of such units by Target
Professional writing the applicable prescription, (ii) the number of units of
the Product shipped from Specialty Pharmacies to patients in the Territory based
on prescriptions written by the Specialty only during such Calendar Quarter,
together with an itemized list of such units by Target Professional in the
Specialty writing the applicable prescription (iii) the number of units per
shipment of Products (and the number of such shipments) sold by Dova (or its
Affiliates or Intermediaries) to the Non-Retail Institutions during such
Calendar Quarter, including details respecting which shipments are based on
initial orders from such Non-Retail Institutions and which Non-Retail
Institutions ordered the Product, (iv) the number of units of the Product
shipped from Retail Pharmacies to patients in the Territory during such Calendar
Quarter, together with an itemized list of such units by Target Professional
writing the applicable prescription, (v) the number of units shipped from Retail
Pharmacies to patients based on prescriptions written by the Specialty in the
Territory during such Calendar Quarter, together with an itemized list of such
units by Target Professional in the Specialty writing the applicable
prescription, (vi) the applicable Specialty Fraction for such Calendar Quarter,
(vii) the WAC applicable to each dispensable unit, (ix) the Gross to Net
Fraction for the applicable period, together with the details respecting the
calculation thereof (including details regarding each of the categories of the
deductions to gross sales for such Calendar Quarter). Within sixty (60) days
after the end of each Calendar Quarter during the Term, Dova shall pay to
Valeant the undisputed portion of the promotion fee payable in respect of such
Net Sales in accordance with Section 6.1. If this Agreement terminates or
expires during a Calendar Quarter, the promotion fee payable to Valeant under
Section 6.1 will be calculated only on the Net Sales that occurred during such
Calendar Quarter prior to the effective date of such termination or expiration.
6.3.2    Monthly Reports. Within fifteen (15) days of the end of each month
within each Calendar Quarter, Dova shall provide to Valeant a written report
setting forth Dova’s good faith estimate of the Net Sales and the estimated
promotion fee payable in respect of such Net Sales for each of such calendar
month and the Calendar Quarter-to-date period, together with its good faith
estimates of each of the items described in Section 6.3.1 above (assuming there
will be no adjustments made to the promotion fee pursuant to Section 6.1.2). The
Parties acknowledge and agree that the monthly reports will only set forth
Dova’s good faith estimates of the items contained therein and are being
provided to Valeant for information purposes only and shall not be determinative
of the any amounts due hereunder.
6.3.3    Disputes. Promptly upon receipt of the quarterly or monthly reports
described in this Section 6.3, Valeant shall review such reports and, in the
event that Valeant disputes any of the items described in such report, Valeant
shall promptly notify Dova of any such disputes. The Parties shall meet promptly
thereafter to attempt to resolve such disputes.
6.3.4    Data for Net Sales. During the Term, in the event Dova (or its
Affiliates) enters into agreements with any specialty pharmacies (other than
Non-Retail Institutions) in order to sell and/or ship units of the Product
directly to such specialty pharmacies, Dova shall use commercially reasonable
efforts to include in the agreements provisions relating to the supply of data
by such specialty pharmacies to Dova that can be used to support the calculation
of Net Sales or shall use commercially reasonable efforts to enter into separate
data agreements with such specialty pharmacies that provide for the supply of
data by such specialty pharmacies to Dova that can be used to support the
calculation of Net Sales.
6.3.5    Manner of Payment. All payments under this Agreement shall be made in
US Dollars by wire transfer or ACH to a bank account designated in writing by
Valeant or Dova, as applicable, which shall be designated at least five (5)
Business Days before such payment is due.
6.3.6    Late Payments. If Valeant does not receive payment of any sum due to it
on or before the due date, simple interest shall thereafter accrue on the sum
due to Valeant from the due date until the date of payment at the Prime Rate
plus [***] or the maximum rate allowable by Applicable Law, whichever is less;
provided, however, if it is discovered that any payment is past due as of the
result of any audit conduct by Valeant pursuant to Section 7.2, such interest
shall not accrue until [***] after the completion of such audit and not at the
time the payment was originally due. Notwithstanding the foregoing, if the
reason for any late payment is resulting from or arising out of any act or
omission on the part of Valeant, including but not limited to any delay
providing the requisite reports in Section 4.2.2, or the payment instructions
pursuant to Section 6.3.4, such interest shall not accrue.

6.4    Taxes. To the extent Dova is required to deduct and withhold taxes from
any payment to Valeant, Dova shall pay the amounts of such taxes to the proper
Governmental Authority in a timely manner and promptly transmit to Valeant an
official tax receipt or other evidence of timely payment sufficient to enable
Valeant to claim the payment of such taxes as a deduction or tax credit. Valeant
may provide to Dova any tax forms that may be reasonably necessary in order for
Dova to not withhold tax and Dova shall dispense with withholding, as
applicable. Dova shall provide Valeant with reasonable assistance to enable the
recovery, as permitted by Applicable Laws, of withholding taxes.

6.5    Determination of Specialty.
6.5.1    No later than [***] (or in the case of the first full Calendar Quarter
following the Effective Date, promptly following the Effective Date), Dova shall
provide Valeant with a list of Target Professionals in the Territory, together
with their primary and secondary specialty designation, as generated by Dova’s
Third Party Data Source. Promptly following receipt by Valeant of such list, but
no later than [***] after receipt of the list of Target Professionals, Valeant
may present to Dova a list of Target Professionals that, acting in good faith,
it reasonably believes have a primary specialty designation of or otherwise
currently practice in the specialty of Gastroenterology, Colorectal Surgery or
Proctology. For greater certainty, this list may include, but not be limited to,
Target Professionals with a primary specialty designation of Gastroenterology,
Colorectal Surgery or Proctology and a secondary specialty designation of
Hepatology, for which Valeant wishes to confirm the primary specialty.
6.5.2    Promptly following receipt by Dova of such list from Valeant, the
Parties shall meet and discuss, acting reasonably and in good faith, such list
and their appropriate primary specialty. If the parties agree that the Target
Professional included on such list has (or should have) a primary specialty
designation of or otherwise currently practices in the specialty of
Gastroenterology, Colorectal Surgery or Proctology, then Dova will submit an
inquiry to Dova’s Third Party Data Source for each such Target Professional,
requesting that Dova’s Third Party Data Source conduct an investigation to
determine the primary specialty designation of each such Target Professional. In
addition, if the Parties do not agree, but Valeant, acting reasonably and in
good faith, still believes that the Target Professional has (or should have) a
primary specialty designation of or otherwise currently practices in the
specialty of Gastroenterology, Colorectal Surgery or Proctology, then Dova will
submit an inquiry to Dova’s Third Party Data Source for each such Target
Professional, requesting that Dova’s Third Party Data Source conduct an
investigation to determine the primary specialty designation of each such Target
Professional. The Parties shall equally share in the incremental costs to Dova
of any such investigations by Dova’s Third Party Data Source. For greater
certainty, if, under Dova’s agreement with Dova’s Third Party Data Source, Dova
is entitled to a certain number of investigations at no additional cost, and
such investigations requested by Valeant causes Dova to incur additional costs
that it would not have, but for such investigations requested by Valeant, then
Valeant shall still be required to share in any costs of investigations
(pursuant to Dova’s Third Party Data Source’s standard rates) that would
otherwise be a no-cost investigations. In the event that Dova incurs costs for
which Valeant is responsible under this Section 6.5, Dova may deduct such
amounts from the payments due under Section 6.3 and shall include a description
thereof in the applicable report under Section 6.3.
6.5.3    In the event that Dova’s Third Party Data Source agrees to conduct such
investigation, and then based on the results of such investigation, Dova’s Third
Party Data Source changes the primary designation of the Target Professional to
Gastroenterology, Colorectal Surgery or Proctology or, in the case of those
Target Professionals with a primary specialty designation of Gastroenterology,
Colorectal Surgery or Proctology and a secondary specialty designation of
Hepatology, confirms that the primary specialty designation should remain
Gastroenterology, Colorectal Surgery or Proctology, then, commencing with the
Calendar Quarter in which such investigations were conducted, such Target
Professionals shall be deemed to be in the Specialty (regardless of whether
their secondary specialty designation remains or becomes Hepatology). In the
event that, following such investigation, Dova’s Third Party Data source does
not change the primary specialty designation to Gastroenterology, Colorectal
Surgery or Proctology or, in the case of those Target Professionals with a
primary specialty designation of Gastroenterology, Colorectal Surgery or
Proctology and a secondary specialty designation of Hepatology, changes the
primary specialty designation to a specialty other than Gastroenterology,
Colorectal Surgery or Proctology, then those Target Professionals shall be
deemed not to be in the Specialty. For those Target Professionals that were not
the subject of an inquiry to or an investigation by Dova’s Third Party Data
Source, then the specialty designations set out in the original list generated
by Dova’s Third Party Data Source shall apply for such Calendar Quarter, namely
those Target Professionals that have either a primary or a secondary specialty
designation of Gastroenterology, Colorectal Surgery or Proctology and that do
not have either a primary or a secondary specialty designation of Hepatology
shall be deemed to be in the Specialty.
6.5.4    The process described in this Section 6.5 shall be repeated for each
Calendar Quarter of the Term; provided, however, that, pursuant to the process
described above, if Dova’s Third Party Data Source has confirmed that a Target
Professional’s primary specialty designation should be or should remain
Gastroenterology, Colorectal Surgery or Proctology, it is not necessary for
Valeant to seek this confirmation in subsequent Calendar Quarters; provided,
further, that, if Dova’s Third Party Data Source is subsequently updated (by
Dova or any Third Party) to change the specialty designation (primary or
secondary) of a Target Professional, pursuant to a request by Dova or a Third
Party, then the process described in this Section 6.5 shall be repeated with
respect to such Target Professional.

ARTICLE 7    
AUDIT RIGHTS

7.1    Recordkeeping. Each Party shall maintain complete and accurate books and
records in sufficient detail, in accordance with GAAP (to the extent applicable
and in accordance with the Agreement) and all Applicable Law, to enable
verification of the performance of such Party’s obligations under this Agreement
and any payments due to a Party under this Agreement. Unless otherwise specified
herein, the books and records for a given Calendar Year of the Term shall be
maintained for a period of [***] after the end of such Calendar Year or longer
if required by Applicable Law.

7.2    Valeant Rights. Valeant shall have the right, at its own expense, during
normal business hours and upon reasonable prior notice, through certified public
accounting firm or other auditor selected by Valeant and reasonably acceptable
to Dova and upon execution of a confidentiality agreement reasonably
satisfactory to Dova in form and substance, to inspect and audit the applicable
records and books maintained by Dova for purposes of verifying Dova’s payment
obligations within this Agreement, including the applicable records and books of
account maintained by Dova, or any Affiliate, as applicable, with respect to Net
Sales in order to confirm the accuracy and completeness of such records and
books of account and all payments hereunder; provided, however, that (i) such
examination shall not take place more often than once per every twelve (12)
months during the Term and once during the one (1) year period following the end
of the Term, and (ii) such examination shall not cover a period of time that has
previously been audited; provided that Valeant shall have the right to conduct
additional “for cause” audits to the extent necessary to address significant
problems relating to Dova’s payment obligations hereunder. Dova shall reasonably
cooperate in any such inspection or audit conducted by Valeant. Any undisputed
adjustments required as a result of overpayments or underpayments identified
through the exercise of audit rights shall be made by payment to the Party owed
such adjustment within [***] after identification of such adjustment. Valeant
shall bear the out-of-pocket costs and expenses incurred by the Parties in
connection with any such inspection or audit, unless the audit shows an
undisputed under-reporting or underpayment for that audited period in excess of
[***] of the amounts properly determined, in which case, Dova shall reimburse
Valeant for its audit fees and reasonable out-of-pocket expenses in connection
with said audit, which reimbursement shall be due and payable within [***] of
receiving appropriate invoices and other support for such audit-related costs.

7.3    Dova Rights. Dova shall have the right, at its own expense, during normal
business hours and upon reasonable prior notice, through a certified public
accounting firm or other auditor selected by Dova and reasonably acceptable to
Valeant and upon execution of a confidentiality agreement reasonably
satisfactory to Valeant in form and substance, to inspect and audit the
applicable records and books maintained by Valeant relating to the Valeant
Activities for purposes of verifying Valeant’s compliance with the terms of this
Agreement, provided that (i) such examination shall not take place more often
than once per every twelve (12) months during the Term and once during the one
(1) year period following the end of the Term, and (ii) such examination shall
not cover a period of time that has previously been audited; provided that Dova
shall have the right to conduct additional “for cause” audits to the extent
necessary to address significant compliance problems relating to Valeant’s
obligations hereunder or in response to any inquiry, inspection, investigation
or other requirements of a Government Authority in the Territory relating to the
Valeant Activities. For purposes of clarity, any such inspection or audit
described in this Section 7.3 shall be limited to only those books and records
of Valeant that are applicable to Valeant’s performance of its obligations under
this Agreement. Where necessary, on reasonable request, Dova’s audit rights
shall include interviewing Sales Representatives and other employees of Valeant.
Valeant shall reasonably cooperate in any such inspection or audit conducted by
Dova. Any undisputed adjustments required as a result of overreporting the
aggregate actual number of Details for the Product made by the Sales
Representatives for a Calendar Quarter or the Quarterly Average Sales Force Size
identified through the exercise of audit rights shall be made by payment by
Valeant to Dova within [***] after identification of such adjustment. Dova shall
bear the out-of-pocket costs and expenses incurred by the Parties in connection
with any such inspection or audit, unless the audit shows an undisputed
over-payment for that audited period in excess of [***] of the amounts properly
determined, in which case, Valeant shall reimburse Dova for its audit fees and
reasonable out-of-pocket expenses in connection with said audit, which
reimbursement shall be due and payable within [***] of receiving appropriate
invoices and other support for such audit-related costs.

ARTICLE 8    
INTELLECTUAL PROPERTY

8.1    Ownership of Intellectual Property.
8.1.1    Valeant Property. Dova acknowledges that Valeant owns or is licensed to
use certain Know-How relating to the proprietary sales and marketing
information, methods and plans that has been independently developed or licensed
by Valeant (such Know-How, the “Valeant Property”). The Parties agree that any
improvement, enhancement or modification made, discovered, conceived, or reduced
to practice by Valeant to any Valeant Property in performing its activities
pursuant to this Agreement which is not primarily related to the Product, or
which is not otherwise derived from the Confidential Information of Dova, shall
be deemed Valeant Property. [***], Valeant hereby grants to Dova a fully
paid-up, royalty free, non-transferable, non-exclusive license (with a limited
right to sub-license to its Affiliates) to any Valeant Property that appears on,
embodied on or contained in the Product materials or Product Labeling solely for
use in connection with Dova’s promotion or other commercialization of the
Product in the Territory.
8.1.2    Dova Property. Subject to the terms of Section 8.1.1, Dova shall have
and retain sole and exclusive right, title and interest in and to all
inventions, developments, discoveries, writings, trade secrets, Know-How,
methods, practices, procedures, designs, improvements and other technology,
whether or not patentable or copyrightable, and any patent applications,
patents, or copyrights based thereon (collectively, “Intellectual Property”)
relating to the Product that are (i) owned or controlled by Dova as of the
Effective Date, (ii) made, discovered, conceived, reduced to practice or
generated by Dova (or its employees or representatives) during the Term, or
(iii) made, discovered, conceived, reduced to practice or generated by Valeant
(or its employees or representatives) in performing its activities pursuant to
this Agreement to the extent primarily related to the Product or which is
otherwise derived from the Confidential Information of Dova (“Inventions”).
Valeant agrees to assign, and hereby does assign, to Dova (and shall cause its
Affiliates and its and their respective employees and other representatives to
assign to Dova) any and all right, title and interest that Valeant (or any such
Affiliates, employees or other representatives) may have in or to any Invention.
For clarity, any and all Inventions and any information contained therein or
related thereto shall constitute Confidential Information of Dova.

8.2    Title to Trademarks and Copyrights. The ownership, and all goodwill from
the use, of any Dova Trademarks and Copyrights shall at all times vest in and
inure to the benefit of Dova, and Valeant shall assign, and hereby does assign,
any rights it may have in the foregoing to Dova.

8.3    Protection of Trademarks and Copyrights. As between the Parties, Dova
shall have the sole right (but not the obligation), as determined by Dova in its
sole discretion, to (i) maintain the Dova Trademarks and Copyrights and/or (ii)
protect, enforce and defend the Dova Trademarks and Copyrights. Valeant shall
give notice to Dova of any infringement of, or challenge to, the validity or
enforceability of the Dova Trademarks and Copyrights promptly after learning of
such infringement or challenge. If Dova institutes an action against Third Party
infringers or takes action to defend the Dova Trademarks and Copyrights, Valeant
shall reasonably cooperate with Dova, at Dova’s cost and expense. Any recovery
obtained by Dova as a result of such proceeding or other actions, whether
obtained by settlement or otherwise, shall be retained by Dova. Valeant shall
not have any right to institute any action to defend or enforce the Dova
Trademarks and Copyrights.

8.4    Disclosure of Know-How. For clarity, the Parties hereby agree and
acknowledge that to the extent that either Party hereto has disclosed, or in the
future discloses, to the other Party any Know-How or other intellectual property
of such Party or its Affiliates pursuant to this Agreement, the other Party
shall not acquire any ownership rights in such Know-How or other intellectual
property by virtue of this Agreement or otherwise, and as between the Parties,
all ownership rights therein shall remain with the disclosing Party (or its
Affiliate).

ARTICLE 9    
CONFIDENTIALITY

9.1    Confidential Information.
9.1.1    Confidentiality and Non-Use. Each Party agrees that, during the Term
and for a period of [***] thereafter, it shall keep confidential and shall not
publish or otherwise disclose and shall not use for any purpose other than as
provided for in this Agreement (which includes the exercise of its rights or
performance of any obligations hereunder) any Confidential Information furnished
to it by or on behalf of the other Party pursuant to this Agreement, except to
the extent expressly authorized by this Agreement or otherwise agreed in writing
by the Parties. Without limiting the foregoing, each Party will use at least the
same standard of care as it uses to protect its own Confidential Information to
ensure that its employees, agents, consultants and contractors do not disclose
or make any unauthorized use of such Confidential Information. Each Party will
promptly notify the other upon discovery of any unauthorized use or disclosure
of the other’s Confidential Information. Any and all information and materials
disclosed by a Party pursuant to the Confidentiality Agreement between the
Parties dated [***] (the “Confidentiality Agreement”) shall be deemed
Confidential Information disclosed pursuant to this Agreement. The foregoing
confidentiality and non-use obligations shall not apply to any portion of the
other Party’s Confidential Information that the receiving Party can demonstrate
by competent tangible evidence:
(a)    was already known to the receiving Party or its Affiliate, other than
under an obligation of confidentiality, at the time of disclosure by the other
Party;
(b)    was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;
(c)    became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party or its Affiliates in breach of this Agreement;
(d)    was disclosed to the receiving Party or its Affiliate by a Third Party
who has a legal right to make such disclosure and who did not obtain such
information directly or indirectly from the other Party (or its Affiliate); or
(e)    was independently discovered or developed by the receiving Party or its
Affiliate without access to or aid, application, use of the other Party’s
Confidential Information, as evidenced by a contemporaneous writing.
9.1.2    Authorized Disclosure. Notwithstanding the obligations set forth in
Section 9.1.1, a Party may disclose the other Party’s Confidential Information
and the terms of this Agreement to the extent:
(a)    such disclosure is reasonably necessary (x) to comply with the
requirements of Governmental Authorities; or (y) for the prosecuting or
defending litigation as contemplated by this Agreement;
(b)    such disclosure is reasonably necessary to its Affiliates, employees,
agents, consultants and contractors on a need-to-know basis for the sole purpose
of performing its obligations or exercising its rights under this Agreement;
provided that in each case, the disclosees are bound by obligations of
confidentiality and non-use consistent with those contained in this Agreement
and the disclosing Party shall be liable for any failures of such disclosees to
abide by such obligations of confidentiality and non-use; or
(c)    such disclosure is reasonably necessary to comply with Applicable Laws,
including regulations promulgated by applicable securities exchanges, court
order, administrative subpoena or order.
Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to Section
9.1.2(a) or 9.1.2(c), such Party shall, if permitted, promptly notify the other
Party of such required disclosure and shall use reasonable efforts to assist the
other Party (at the other Party’s cost) in obtaining, a protective order
preventing or limiting the required disclosure.

9.2    Public Announcements. The press release announcing the execution of this
Agreement shall be issued in the form attached hereto as Exhibit A. No public
announcement or statements (including presentations to investor meetings and
customer updates) concerning the existence of or terms of this Agreement or
incorporating the marks of the other Party or their respective Affiliates shall
be made, either directly or indirectly, by either Party or a Party’s Affiliates,
without first obtaining the written approval of the other Party and agreement
upon the nature, text and timing of such announcement or disclosure. Either
Party shall have the right to make any such public announcement or other
disclosure required by Applicable Law after such Party has provided to the other
Party a copy of such announcement or disclosure and an opportunity to comment
thereon and the disclosing Party shall reasonably consider the other Party’s
comments. Each Party agrees that it shall cooperate fully with the other with
respect to all disclosures regarding this Agreement to the Securities Exchange
Commission and any other Governmental Authorities, including requests for
confidential treatment of proprietary information of either Party included in
any such disclosure. Once any written statement is approved for disclosure by
the Parties or information is otherwise made public in accordance with this
Section 9.2, either Party may make a subsequent public disclosure of the same
contents of such statement in the same context as such statement without further
approval of the other Party. Notwithstanding anything to the contrary contained
herein, in no event shall either Party disclose any financial information of the
other without the prior written consent of such other Party, unless such
financial information already has been publicly disclosed by the Party owning
the financial information or otherwise has been made part of the public domain
by no breach of a Party of its obligations under this ARTICLE 9.


8


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------










ARTICLE 10    
REPRESENTATIONS AND WARRANTIES; ADDITIONAL COVENANTS

10.1    Representations and Warranties of Dova. Dova represents and warrants to
Valeant as of the Effective Date that:
10.1.1    it is a corporation duly organized and validly existing under the laws
of the state or other jurisdiction of its incorporation;
10.1.2    the execution, delivery and performance of this Agreement by it has
been duly authorized by all requisite corporate action;
10.1.3    it has the power and authority to execute and deliver this Agreement
and to perform its obligations hereunder;
10.1.4    this Agreement constitutes a legal, valid and binding obligation
enforceable against it in accordance with its terms, subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights, judicial principles affecting the availability
of specific performance and general principles of equity (whether enforceability
is considered a proceeding at law or equity);
10.1.5    the execution, delivery and performance of this Agreement by Dova does
not require the consent of any Person (including under the Third Party
Agreements) or the authorization of (by notice or otherwise) any Governmental
Authority including the FDA;
10.1.6    there is no action, suit or proceeding pending or, to the knowledge of
Dova, threatened, against Dova or any of its Affiliates, or to the knowledge of
Dova, any Third Party acting on their behalf, which would be reasonably expected
to impair, restrict or prohibit the ability of Dova or Valeant to perform its
obligations and enjoy the benefits of this Agreement;
10.1.7    it is in compliance in all material respects with all Applicable Laws
applicable to the subject matter of this Agreement, including its donations to,
and interactions with, any 501(c)(3) charitable foundation that provides co-pay
assistance to government-insured patients with respect to the Product have been
in compliance with all Applicable Laws;
10.1.8     it has the right to market and sell the Product in the Territory as
contemplated herein and has all licenses, authorizations, permissions, consents
or approvals from any applicable Governmental Authority including the FDA
necessary to make, use, sell and offer to sell the Product in the Territory and
all such licenses, authorizations, permissions, consents or approvals are in
good standing;
10.1.9     it has the exclusive right to promote the Product in the Territory to
the Target Professionals in the Specialty and the rights granted by it to
Valeant hereunder do not conflict with any rights granted by Dova to any Third
Party;
10.1.10     to the knowledge of Dova, all manufacturing, stability testing,
labeling, packaging, storing, shipping and distribution operations conducted by
or on behalf of Dova relating to the commercial supply of the Product have been
conducted in compliance with Applicable Law and it has no knowledge of any
information indicating that Dova would be unable to manufacture and supply (or
have manufactured and supplied) the Product in sufficient quantities to meet the
reasonable demands in the Territory;
10.1.11     it has no knowledge of any information relating to the safety or
efficacy of the Product or any communications with any Governmental Authority,
which would reasonably be expected to materially impair, restrict, prohibit or
affect Dova’s ability to perform its obligations and enjoy the benefits of this
Agreement;
10.1.12     it is not a party to any agreement or arrangement with any Third
Party or under any obligation or restriction agreement (including any
outstanding order, judgment or decree of any court or administrative agency)
which in any way limits or conflicts with its ability to execute and deliver
this Agreement and to fulfill any of its obligations under this Agreement;
10.1.13    each of the Third Party Agreements constitutes a valid and binding
obligation of Dova or its Affiliate, as applicable, and is enforceable against
Dova or its Affiliate, as applicable, and, to the knowledge of Dova, each of the
Third Party Agreements constitutes a valid and binding obligation of the
counterparty thereto and is enforceable against such counterparty, except in
each case as may be limited by bankruptcy, insolvency, fraudulent transfer,
moratorium, reorganization, preference or similar laws of general applicability
relating to or affecting the rights of creditors generally and subject to
general principles of equity (regardless of whether enforcement is sought in
equity or at law). Dova or its Affiliate, as applicable, and to the knowledge of
Dova, the applicable counterparty thereto, are not in material breach of or
default under either of the Third Party Agreements. The counterparty to each of
the Third Party Agreements has not exercised or, to the knowledge of Dova,
threatened in writing to exercise any termination right with respect to the
applicable Third Party Agreement.
10.1.14     neither Dova nor any of its personnel (i) have been debarred under
the 21 U.S.C. § 335a, (ii) are excluded, debarred, suspended, or otherwise
ineligible to participate in the Federal health care programs or in Federal
procurement or nonprocurement programs, (iii) are convicted of a criminal
offense that falls within the ambit of the Federal statute providing for
mandatory exclusion from participation in Federal health care programs but has
not yet been excluded, debarred, suspended, or otherwise declared ineligible to
participate in those programs, (iv) are listed on the HHS/OIG List of Excluded
Individuals/Entities (available through the Internet at http://oig.hhs.gov) or
(v) are listed on the General Services Administration’s List of Parties Excluded
from Federal Programs (available through the Internet at hhtp://epls.arnet.gov).
If, during the Term, Dova or any of its personnel becomes or is the subject of a
proceeding that could lead to, as applicable, (i) debarment under 21 U.S.C. §
335a, (ii) exclusion, debarment, suspension or ineligibility to participate in
the Federal health care programs or in Federal procurement or nonprocurement
programs, (iii) convicted (or conviction) of a criminal offense that falls
within the ambit of the Federal statute providing for mandatory exclusion from
participation in Federal healthcare programs, (iv) listed (or listing) on the
HHS/OIG List of Excluded Individuals/Entities (available through the Internet at
http://oig.hhs.gov) or (v) listed (or listing) on the General Services
Administration’s List of Parties Excluded from Federal Programs (available
through the Internet at hhtp://epls.arnet.gov), Dova shall immediately notify
Valeant, and Valeant shall have the option to prohibit such Person from
performing work relating to this Agreement or the Product; and
10.1.15    any patient assistance program used in connection with the Product
used in connection with the Product have each been operated in accordance with
Applicable Law.

10.2    Representations and Warranties of Valeant. Valeant represents and
warrants to Dova as of the Effective Date that:
10.2.1    it is a limited liability company duly organized and validly existing
under the laws of the state or other jurisdiction of its incorporation;
10.2.2    the execution, delivery and performance of this Agreement by it has
been duly authorized by all requisite corporate action;
10.2.3    it has the power and authority to execute and deliver this Agreement
and to perform its obligations hereunder;
10.2.4    this Agreement constitutes a legal, valid and binding obligation
enforceable against it in accordance with its terms, subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights, judicial principles affecting the availability
of specific performance and general principles of equity (whether enforceability
is considered a proceeding at law or equity);
10.2.5    the execution, delivery and performance of this Agreement by Valeant
does not require the consent of any Person or the authorization of (by notice or
otherwise) any Governmental Authority or the FDA;
10.2.6    there is no action, suit or proceeding pending or, to the knowledge of
Valeant, threatened, against Valeant or any of its Affiliates, or to the
knowledge of Valeant, any Third Party acting on their behalf, which would be
reasonably expected to impair, restrict or prohibit the ability of Dova or
Valeant to perform its obligations and enjoy the benefits of this Agreement;
10.2.7    it is in compliance in all material respects with all Applicable Laws
applicable to the subject matter of this Agreement;
10.2.8    it has the right to market and sell the Designated Product in the
Territory as contemplated herein and has all licenses, authorizations,
permissions, consents or approvals from any applicable Governmental Authority
including the FDA necessary to make, use, sell and offer to sell the Product in
the Territory and all such licenses, authorizations, permissions, consents or
approvals are in good standing;
10.2.9    it is not a party to any agreement or arrangement with any Third Party
or under any obligation or restriction agreement (including any outstanding
order, judgment or decree of any court or administrative agency) which in any
way limits or conflicts with its ability to execute and deliver this Agreement
and to fulfill any of its obligations under this Agreement;
10.2.10    it has no knowledge of any information relating to any communications
with any Governmental Authority, which would reasonably be expected to
materially impair, restrict, prohibit or affect Valeant’s ability to perform its
obligations and enjoy the benefits of this Agreement;
10.2.11    neither Valeant nor any of its personnel (i) have been debarred under
the 21 U.S.C. § 335a, (ii) are excluded, debarred, suspended, or otherwise
ineligible to participate in the Federal health care programs or in Federal
procurement or nonprocurement programs, (iii) are convicted of a criminal
offense that falls within the ambit of the Federal statute providing for
mandatory exclusion from participation in Federal health care programs but has
not yet been excluded, debarred, suspended, or otherwise declared ineligible to
participate in those programs, (iv) are listed on the HHS/OIG List of Excluded
Individuals/Entities (available through the Internet at http://oig.hhs.gov) or
(v) are listed on the General Services Administration’s List of Parties Excluded
from Federal Programs (available through the Internet at hhtp://epls.arnet.gov).
If, during the Term, Valeant or any of its personnel become or are the subject
of a proceeding that could lead to, as applicable, (i) debarment under 21 U.S.C.
§ 335a, (ii) exclusion, debarment, suspension or ineligibility to participate in
the Federal health care programs or in Federal procurement or nonprocurement
programs, (iii) convicted (or conviction) of a criminal offense that falls
within the ambit of the Federal statute providing for mandatory exclusion from
participation in Federal healthcare programs, (iv) listed (or listing) on the
HHS/OIG List of Excluded Individuals/Entities (available through the Internet at
http://oig.hhs.gov) or (v) listed (or listing) on the General Services
Administration’s List of Parties Excluded from Federal Programs (available
through the Internet at hhtp://epls.arnet.gov), Valeant shall immediately notify
Dova, and Dova shall have the option to prohibit such Person from performing
work under this Agreement; and
10.2.12    all Field Force Personnel that are engaged in Detailing are, and will
be, licensed to the extent required and in accordance with all Applicable Laws.

10.3    Disclaimer of Warranty. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
THIS AGREEMENT, DOVA (AND ITS AFFILIATES) AND VALEANT (AND ITS AFFILIATES) MAKE
NO REPRESENTATIONS AND NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND DOVA (AND ITS AFFILIATES) AND
VALEANT (AND ITS AFFILIATES) EACH SPECIFICALLY DISCLAIM ANY OTHER
REPRESENTATIONS AND WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS, STATUTORY OR
IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY INTELLECTUAL
PROPERTY OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES.

10.4    Additional Covenants.
10.4.1    Initial Orders to Non-Retail Institutions. For initial orders of
Product from Dova (or its Affiliates or its Intermediaries) to the Non-Retail
Institutions, Dova shall not engage in any “channel stuffing” or any similar
program, activity or other action (including any rebate, discount, chargeback or
refund policy or practice) that in each case is intended by Dova to result in
purchases by the Non-Retail Institutions that are materially in excess of
purchases in the ordinary course of business or that is intended to materially
adversely impact Valeant’s promotion fee pursuant to this Agreement; provided,
however, this Section10.4.1 shall not be applicable to any activity or action
taken by Dova which applies to all or substantially all customers for the
Product, or any activity or action taken by Dova in good faith and consistent
with customary sales and marketing practices in the pharmaceutical industry.
10.4.2    Third Party Agreements. Dova shall remain solely responsible for the
payment of royalty, milestone and other payment obligations, if any, due to
Third Parties on (or in connection with) the sale of Product in the Territory,
including under the Third Party Agreements.

ARTICLE 11    
INDEMNIFICATION; LIMITATIONS ON LIABILITY

11.1    Indemnification by Dova. Dova shall defend, indemnify and hold harmless
Valeant and its Affiliates and its and their respective officers, directors,
employees, agents, representatives, successors and assigns from and against all
Claims, and all associated Losses, to the extent incurred or suffered by any of
them to the extent resulting from or arising out of (a) any misrepresentation or
breach of any representations, warranties, agreements or covenants of Dova under
this Agreement, (b) the negligence, willful misconduct or violation of
Applicable Laws by Dova (or any of its Affiliates or its or their respective
officers, directors, employees, agents or representatives), (c) the infringement
of the intellectual property rights of any Third Party in connection with the
Product, including from the use of the Dova Trademarks and Copyrights on Product
Labeling or Product Materials in accordance with this Agreement, (d) death or
personal injury to any person related to use of the Product, or (e) the failure
to comply with Applicable Laws by the Specialty Pharmacies, applicable
reimbursement hub or any 501(c)(3) charitable foundation used in connection with
the Product; except in each case to the extent any such Claims, and all
associated Losses, are caused by an item for which Valeant is obligated to
indemnify Dova pursuant to Section 11.2.

11.2    Indemnification by Valeant. Valeant shall defend, indemnify and hold
harmless Dova and its Affiliates and its and their respective officers,
directors, employees, agents, representatives, successors and assigns from and
against all Claims and all associated Losses, to the extent incurred or suffered
by any of them to the extent resulting from or arising out of (a) any
misrepresentation or breach of any representations, warranties, agreements or
covenants of Valeant under this Agreement, or (b) the negligence, willful
misconduct, or violation of Applicable Laws by Valeant (or any of its Affiliates
or its and their respective officers, directors, employees, agents or
representatives); except in each case to the extent any such Claims, and all
associated Losses, are caused by an item for which Dova is obligated to
indemnify Valeant pursuant to Section 11.1.

11.3    Indemnification Procedures. The Party seeking indemnification under
Section 11.1 or 11.2, as applicable (the “Indemnified Party”) shall give prompt
notice to the Party against whom indemnity is sought (the “Indemnifying Party”)
of the assertion or commencement of any Claim in respect of which indemnity may
be sought under Section 11.1 or 11.2, as applicable, and will provide the
Indemnifying Party such information with respect thereto that the Indemnifying
Party may reasonably request. The failure to give such notice will relieve the
Indemnifying Party of any liability hereunder only to the extent that the
Indemnifying Party has suffered actual prejudice thereby. The Indemnifying Party
shall assume and control the defense and settlement of any such action, suit or
proceeding at its own expense. The Indemnified Party shall, if requested by the
Indemnifying Party, cooperate in all reasonable respects in such defense, at the
Indemnifying Party’s expense. The Indemnified Party will be entitled at its own
expense to participate in such defense and to employ separate counsel for such
purpose. For so long as the Indemnifying Party is diligently defending any
proceeding pursuant to this Section 11.3, the Indemnifying Party will not be
liable under Section 11.1 or 11.2, as applicable, for any settlement effected
without its consent. No Party shall enter into any compromise or settlement
which commits the other Party to take, or to forbear to take, any action without
the other Party’s prior written consent (and unless such compromise or
settlement includes no payments by the Indemnified Party, an unconditional
release of, and no admission of liability by, the Indemnified Party from all
liability in respect of such Claim).

11.4    Limitation of Liability. NOTWITHSTANDING ANY OTHER PROVISION CONTAINED
HEREIN (OTHER THAN AS SET FORTH IN THE SECOND SENTENCE OF THIS SECTION 11.4), IN
NO EVENT SHALL DOVA (OR ITS AFFILIATES) OR VALEANT (OR ITS AFFILIATES) BE LIABLE
TO THE OTHER OR ANY OF THE OTHER PARTY’S AFFILIATES FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING LOST
PROFITS) SUFFERED OR INCURRED BY SUCH OTHER PARTY OR ITS AFFILIATES THAT ARISE
OUT OF OR RELATE TO THIS AGREEMENT OR IN CONNECTION WITH A BREACH OR ALLEGED
BREACH OF THIS AGREEMENT, WHETHER IN CONTRACT, TORT, STRICT LIABILITY OR
OTHERWISE, AND REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. THE
FOREGOING SENTENCE SHALL NOT LIMIT (1) THE OBLIGATIONS OF EITHER PARTY TO
INDEMNIFY THE OTHER PARTY FROM AND AGAINST THIRD PARTY CLAIMS UNDER SECTION 11.1
OR 11.2, AS APPLICABLE, OR (2) DAMAGES AVAILABLE FOR A PARTY’S BREACH OF THE
CONFIDENTIALITY AND NON-USE OBLIGATIONS IN ARTICLE 9.

11.5    Insurance. Each Party acknowledges and agrees that during the Term, it
shall maintain, through purchase or self-insurance, adequate insurance,
including products liability coverage and comprehensive general liability
insurance, adequate to cover its obligations under this Agreement and which are
consistent with normal business practices of prudent companies similarly
situated. Each Party shall provide reasonable written proof of the existence of
such insurance to the other Party upon request. Dova does not and will not
maintain or procure any worker’s compensation, healthcare, or other insurance
for or on behalf of any Field Force Personnel, all of which shall be Valeant’s
sole responsibility. For clarity, the insurance requirements of this Section
11.5 shall not be construed to create a limit of either Party’s liability with
respect to its indemnification obligations under this ARTICLE 11.

ARTICLE 12    
TERM AND TERMINATION

12.1    Term. This Agreement shall become effective as of the Effective Date
and, unless earlier terminated as provided in this ARTICLE 12, shall extend
until the four (4) year anniversary of the Effective Date (the “Term”).

12.2    Early Termination for Cause. A Party shall have the right to terminate
this Agreement before the end of the Term as follows:
12.2.1    by a Party upon written notice to the other Party in the event of a
material breach of this Agreement by such other Party where such breach is not
cured (if able to be cured) within [***] following such other Party’s receipt of
written notice of such breach (and any such termination shall become effective
at the end of such [***] period unless the breaching Party has cured such breach
prior to the expiration of such [***] period);
12.2.2    by Dova if the Quarterly Average Sales Force Size is less than [***]
Sales Representatives for [***] consecutive Calendar Quarters, upon [***]
written notice to Valeant, such notice to be delivered no less than [***]
following the end of the last consecutive Calendar Quarter in which the
Quarterly Average Sales Force Size is less than [***] Sales Representatives;
12.2.3    by Dova if the aggregate actual number of Details for the Product made
by the Sales Representatives for a Calendar Quarter is less than the Quarterly
Minimum Details for [***] consecutive Calendar Quarters, upon [***] written
notice to Valeant, such notice to be delivered no less than [***] following the
end of the last consecutive Calendar Quarter in which the actual Details are
less than the Quarterly Minimum Details;
12.2.4    by either Party upon [***] written notice to the other Party following
the withdrawal of the Product from the market by Dova (or the decision by Dova
to withdraw the Product from the market) due to (i) any decision, judgment,
ruling or other requirement of the FDA, or (ii) material safety concern;
12.2.5    by Dova upon [***] written notice to Valeant upon the cessation of
marketing by Valeant of the Designated Product (or the Alternate Product in
accordance with Section 4.2.1(c), as the case may be);
12.2.6    by Dova pursuant to Section 4.2.1(c); and
12.2.7    by a Party immediately upon written notice to the other Party upon the
filing or institution of bankruptcy, reorganization, liquidation or receivership
proceedings with respect to such other Party, or upon an assignment of a
substantial portion of the assets for the benefit of creditors by such other
Party, or in the event a receiver or custodian is appointed for such other
Party’s business or a substantial portion of such other Party’s business is
subject to attachment or similar process; provided, however, in the case of any
involuntary bankruptcy proceeding such right to terminate shall only become
effective if the party consents to the involuntary bankruptcy or such proceeding
is not dismissed within [***] after the filing thereof.

12.3    Other Early Termination.
12.3.1    Either Party shall have the right to terminate this Agreement before
the end of the Term for its convenience upon [***] written notice to the other
Party (and any such termination shall become effective at the end of such
[***]); [***].
12.3.2    Either Party shall have the right to terminate this Agreement before
the end of the Term upon [***] written notice to the other Party delivered
within [***] after the conclusion of any Calendar Quarter, beginning with the
Calendar Quarter commencing on [***], in which the Net Sales in such Calendar
Quarter are less [***] (and any such termination shall become effective at the
end of such [***] period); provided that Valeant shall not have the right to
terminate this Agreement pursuant to this Section 12.3.2 with respect to any
Calendar Quarter for which the Quarterly Average Sales Force Size is less than
[***] Sales Representatives.

12.4    Effects of Termination. Upon the expiration or effective date of
termination of this Agreement, (i) all rights and obligations of both Parties
hereunder shall immediately terminate, subject to any survival as set forth in
Sections 12.5 and 12.6, (ii) Valeant, at Dova’s direction, shall immediately
return to Dova or destroy in accordance with all Applicable Laws all Product
Materials, reports and other tangible items provided by or on behalf of Dova to
Valeant or otherwise developed or obtained by Valeant pursuant to the terms of
this Agreement (other than Valeant Property) (and at the request of Dova,
Valeant shall certify destruction of such materials if Valeant does not to
return such materials to Dova), (iii) Valeant shall immediately cease all
Valeant Activities with respect to the Product, and (iv) each of Dova and
Valeant shall, at the other Party’s direction, either return to such other Party
or destroy all Confidential Information of such other Party. Notwithstanding the
foregoing, each Party may retain archival copies of any Confidential Information
to the extent required by law, regulation or professional standards or copies of
Confidential Information created pursuant to the automatic backing-up of
electronic files where the delivery or destruction of such files would cause
undue hardship to the receiving Party, so long as any such archival or
electronic file back-up copies are accessible only to its legal or IT personnel,
provided that such Confidential Information will continue to be subject to the
terms of this Agreement.

12.5    Tail Period. Solely in the event that Dova has terminated this Agreement
pursuant to Section 12.3.1 and notwithstanding anything else herein, in
consideration of the promotion services performed by Valeant during the Term,
with respect to the Tail Period, Dova shall make payments to Valeant in an
amount equal to [***] of the amounts that would have been payable by Dova to
Valeant with respect to such Tail Period pursuant to Section 6.1 had the
Agreement not been so terminated. Such payments shall be made within [***]
following the end of each calendar quarter in the Tail Period. Sections 6.3, 6.4
and 6.5 shall apply, mutatis mutandis, to such Tail Period payments. For
clarity, no tail payment shall be due following any expiration or termination of
this Agreement except as set forth in this Section 12.5.

12.6    Survival. Termination or expiration of this Agreement shall be without
prejudice to any rights that shall have accrued to the benefit of any Party
prior to such termination or expiration. Notwithstanding any expiration or
termination of this Agreement, such expiration or termination shall not relieve
any Party from obligations which are expressly or by implication intended to
survive expiration or termination, including Sections 2.3, , 4.4.2, 5.7, 5.9,
6.3.6, 6.3.5, 11.1, 11.2, 11.3, 11.4, 12.4, 12.5 and 12.6, Articles 7, 8, 9 and
13 (to the extent applicable to implementation of the survival of the preceding
Sections and Articles) and, solely as it relates to the last Calendar Quarter,
Sections 6.1, 6.2 and 6.3, which shall survive and be in full force and effect.

ARTICLE 13    
MISCELLANEOUS

13.1    Force Majeure. Neither Party shall be held liable to the other Party nor
be deemed to have defaulted under or breached this Agreement for failure or
delay in performing any obligation under this Agreement to the extent such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party, potentially including, embargoes, war, acts of
war (whether war be declared or not), acts of terrorism, insurrections, riots,
civil commotions, strikes, lockouts or other labor disturbances, fire, floods,
or other acts of God, or acts, omissions or delays in acting by any Governmental
Authority. The affected Party shall notify the other Party of such force majeure
circumstances as soon as reasonably practicable, and shall promptly undertake
all reasonable efforts necessary to cure such force majeure circumstances and
re-commence its performance hereunder as soon as practicable.

13.2    Assignment. Except as provided in this Section 13.2, this Agreement may
not be assigned or otherwise transferred, nor may any rights or obligations
hereunder be assigned or transferred, by either Party, without the written
consent of the other Party (such consent not to be unreasonably withheld);
provided that a merger, sale of stock or comparable transaction shall not
constitute an assignment. In the event either Party desires to make such an
assignment or other transfer of this Agreement or any rights or obligations
hereunder, such Party shall deliver a written notice to the other Party
requesting the other Party’s written consent in accordance with this Section
13.2, and the other Party shall provide such Party written notice of its
determination whether to provide such written consent within [***] following its
receipt of such written notice from such Party. Notwithstanding the foregoing,
(a) either Party may, without the other Party’s consent, assign this Agreement
and its rights and obligations hereunder in whole or in part to an Affiliate;
and (b) Dova may assign this Agreement to a successor in interest in connection
with the sale or other transfer of all or substantially all of Dova’s assets or
rights relating to the Product; provided that such assignee shall remain subject
to all of the terms and conditions hereof in all respects and shall assume all
obligations of Dova hereunder whether accruing before or after such assignment.
Any permitted assignee shall assume all assigned obligations of its assignor
under this Agreement. Any attempted assignment not in accordance with this
Section 13.2 shall be void. This Agreement shall be binding on, and inure to the
benefit of, each Party, and its permitted successors and assigns.

13.3    Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties shall in such an instance use reasonable efforts to replace
the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.

13.4    Notices. All notices which are required or permitted hereunder shall be
in writing and sufficient if delivered personally, sent by e-mail (and promptly
confirmed by personal delivery, registered or certified mail or overnight
courier), sent by nationally-recognized overnight courier, or sent by registered
or certified mail, postage prepaid, return receipt requested, addressed as
follows:
if to Dova, to:
Dova Pharmaceuticals, Inc.
240 Leigh Farm Road, Suite 245
Durham, NC 27707
Attention: Chief Executive Officer
Email: asapir@dova.com


With a copy to:
Dova Pharmaceuticals, Inc.
240 Leigh Farm Road, Suite 245
Durham, NC 27707
Attention: General Counsel
Email: mbanjak@dova.com
 
 
 
 
 
if to Valeant, to:
Valeant Pharmaceuticals North America LLC
400 Somerset Corporate Boulevard
Bridgewater, NJ 08807
Attention: XXXXXXXXX
Email: XXXXXXXX


With a copy to:
XXXXXXXX
Attention: XXXXXXXX
Fax: XXXXXXXX
Email: XXXXXXXX



or to such other address(es) as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered;
(b) on the Business Day after dispatch if sent by nationally-recognized
overnight courier; or (c) on the fifth (5th) Business Day following the date of
mailing, if sent by mail.



13.5    Governing Law. This Agreement and any and all matters arising directly
or indirectly herefrom shall be governed by and construed and enforced in
accordance with the internal laws of the [***] applicable to agreements made and
to be performed entirely in such state, including its statutes of limitation but
without giving effect to the conflict of law principles thereof.

13.6    Dispute Resolution.
13.6.1    JSC; Escalation for Other Disputes. Except for disputes resolved by
the procedures set forth in Section 3.4, if a dispute arises between the Parties
in connection with or relating to this Agreement or any document or instrument
delivered in connection herewith (a “Dispute”), then either Party shall have the
right to refer such dispute to the Senior Officers who shall confer within [***]
after such Dispute was first referred to them to attempt to resolve the Dispute
by good faith negotiations. Any final decision mutually agreed to by the Senior
Officers in writing shall be conclusive and binding on the Parties. If such
Senior Officers do not agree on the resolution of an issue within [***] after
such issue was first referred to them, either Party may, by written notice to
the other Party, initiate arbitration for resolution of such Dispute pursuant to
Section 13.6.2.
13.6.2     Arbitration of Other Disputes. If a Dispute is not resolved by the
Senior Officers pursuant to Section 13.6.1, such Dispute shall be submitted to
and finally settled by [***] The Parties hereby submit to the exclusive
jurisdiction of the federal and state courts located in [***] for the purposes
of an order to compel arbitration, for preliminary relief in aid of arbitration
and for a preliminary injunction to maintain the status quo or prevent
irreparable harm prior to the appointment of the arbitrators and to the
non-exclusive jurisdiction of such courts for the enforcement of any ward issued
hereunder.

13.7    Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

13.8    Entire Agreement; Amendments. This Agreement, together with the
Schedules and Exhibits hereto, contains the entire understanding of the Parties
with respect to the subject matter hereof. Any other express or implied
agreements and understandings, negotiations, writings and commitments, either
oral or written, in respect to the subject matter hereof (including the
Confidentiality Agreement, but solely with respect to information which is
deemed Confidential Information hereunder) are superseded by the terms of this
Agreement. The Exhibits to this Agreement are incorporated herein by reference
and shall be deemed a part of this Agreement. This Agreement may be amended, or
any term hereof modified, only by a written instrument duly executed by
authorized representative(s) of both Parties hereto.

13.9    Headings. The captions to the several Articles, Sections and subsections
hereof are not a part of this Agreement, but are merely for convenience to
assist in locating and reading the several Articles and Sections hereof.

13.10    Independent Contractors. It is expressly agreed that Valeant and Dova
shall be independent contractors and that the relationship between the two
Parties shall not constitute a partnership, joint venture or agency. Neither
Valeant nor Dova shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other Party, without the prior written consent of the other
Party.

13.11    Third Party Beneficiaries. Except as set forth in ARTICLE 11, no Person
other than Dova or Valeant (and their respective Affiliates and permitted
successors and assignees hereunder) shall be deemed an intended beneficiary
hereunder or have any right to enforce any obligation of this Agreement.

13.12    Waiver. The waiver by either Party hereto of any right hereunder, or of
any failure of the other Party to perform, or of any breach by the other Party,
shall not be deemed a waiver of any other right hereunder or of any other breach
by or failure of such other Party whether of a similar nature or otherwise.

13.13    Cumulative Remedies. No remedy referred to in this Agreement is
intended to be exclusive, but each shall be cumulative and in addition to any
other remedy referred to in this Agreement or otherwise available under law.

13.14    Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

13.15    Use of Names. Except as otherwise provided herein, neither Party shall
have any right, express or implied, to use in any manner the name or other
designation of the other Party or any other trade name, trademark or logo of the
other Party for any purpose in connection with the performance of this
Agreement.

13.16    Further Actions and Documents. Each Party agrees to execute,
acknowledge and deliver all such further instruments, and to do all such further
acts, as may be reasonably necessary or appropriate to carry out the intent and
purposes of this Agreement.

13.17    Certain Conventions. Any reference in this Agreement to an Article,
Section, subsection, paragraph, clause, or Exhibit shall be deemed to be a
reference to an Article, Section, subsection, paragraph, clause, or Exhibit, of
or to, as the case may be, this Agreement, unless otherwise indicated. Unless
the context of this Agreement otherwise requires, (a) words of any gender
include each other gender, (b) words such as “herein”, “hereof”, and “hereunder”
refer to this Agreement as a whole and not merely to the particular provision in
which such words appear, (c) words using the singular shall include the plural,
and vice versa, (d) whenever any provision of this Agreement uses the term
“including” (or “includes”), such term shall be deemed to mean “including
without limitation” (or “includes without limitations”), and (e) references to
any Articles or Sections include Sections and subsections that are part of the
references’ Article or Section (e.g., a section numbered “Section 2.2.1” would
be part of “Section 2.2”, and references to “ARTICLE 2” or “Section 2.2” would
refer to material contained in the subsection described as “Section 2.2.1”).

13.18    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile or electronic mail (including pdf) and any counterpart
so delivered shall be deemed to have been duly and validly delivered and be
valid and effective for all purposes and shall have the same force and effect as
original signatures.
[signature page follows]



[Signature page to Co-Promotion Agreement]
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
DOVA PHARMACEUTICALS, INC.
By: __/s/ Alex C. Sapir______________________
Name: Alex C. Sapir
Title: CEO
VALEANT PHARMACEUTICALS NORTH AMERICA LLC
By: ___/s/ Joseph C. Papa_______________
Name: Joseph C. Papa
Title: Chief Executive Officer and President




9


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------











EXHIBIT A
Joint Press Release
DURHAM, N.C. and BRIDGEWATER, N.J., Sept. 27, 2018 (GLOBE NEWSWIRE) -- Dova
Pharmaceuticals, Inc. (“Dova”) (DOVA), a specialty pharmaceutical company
focused on acquiring, developing, and commercializing drug candidates for
diseases where there is a high unmet need, and Salix Pharmaceuticals (“Salix”),
one of the largest specialty pharmaceutical companies in the world committed to
the prevention and treatment of gastrointestinal diseases and its parent
company, Bausch Health Companies Inc. (NYSE/TSX: BHC), today announced that they
have entered into an exclusive agreement to co-promote Dova’s DOPTELET
(avatrombopag) in the United States (U.S.). The U.S. Food and Drug
Administration ("FDA") approved DOPTELET on May 21, 2018 for the treatment of
thrombocytopenia in adult patients with chronic liver disease (CLD) who are
scheduled to undergo a procedure. DOPTELET represents the first thrombopoietin
(TPO) receptor agonist approved in the United States for this indication.
Thrombocytopenia, a condition in which patients have a low platelet count, is
the most common hematological abnormality in patients with CLD that often
worsens with the severity of liver disease. It is estimated that approximately
15 percent of the 7.5 million patients with CLD have some form of
thrombocytopenia. In a study published in 2010, patients with severe
thrombocytopenia (<75,000/µL) had a 31 percent incidence of procedure-related
bleeding. As a result of the associated increased rate of bleeding, there is an
increased risk for the CLD patient when undergoing common scheduled medical
procedures such as liver biopsy, colonoscopy, endoscopy, and routine dental
procedures.
As part of the co-promotion arrangement, Salix intends to deploy approximately
100 sales specialists who will promote DOPTELET to gastroenterology healthcare
professionals. The Salix sales force will begin selling DOPTELET in mid-October
2018. Dova will continue its commercial efforts targeting primarily
hepatologists and interventional radiologists and certain other specialties.
Pursuant to the agreement, Dova will pay Salix a quarterly fee based on net
sales (as defined in the agreement) of DOPTELET prescribed by
gastroenterologists in the U.S.
“We are delighted to be working with Salix, a company considered by many to have
the preeminent gastroenterology sales force in the United States,” said Alex C.
Sapir, president and chief executive officer, Dova Pharmaceuticals. “Given
Salix’s presence and strong reputation within large gastroenterology group
practices coupled with the early interest we are seeing among the
gastroenterology community, we are excited to see the impact this partnership
will bring to DOPTELET and to patients.”
“Salix considers liver disease a strategic therapeutic area of focus, given our
history and knowledge with XIFAXAN® (rifaximin), an innovative medicine
indicated for the treatment of overt hepatic encephalopathy (HE), a condition
that is often a consequence of chronic liver disease,” said Mark McKenna,
president, Salix Pharmaceuticals. “Adding DOPTELET to our portfolio will enable
our sales force to promote yet another innovative product that addresses a true
unmet need in the marketplace.”


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------









About DOPTELET
DOPTELET (avatrombopag) is a second generation, once daily, orally administered
TPO receptor agonist approved for the treatment of thrombocytopenia in adult
patients with CLD who are scheduled to undergo a procedure. DOPTELET is designed
to mimic the effects of TPO, the primary regulator of normal platelet
production.
Two global Phase 3, double-blind, placebo-controlled trials (ADAPT-1 [N=231] and
ADAPT-2 [N=204]), conducted in adults with thrombocytopenia (platelet count of
less than 50,000/µL) and CLD, supported the FDA approval. Patients were assigned
to either 40 mg or 60 mg of avatrombopag daily for five days based on their
Baseline platelet counts (40 to <50,000/µmL or <40,000/µmL, respectively).
Avatrombopag was shown to be superior to placebo in increasing the proportion of
patients not requiring platelet transfusions or rescue procedures for bleeding
up to seven days following a scheduled procedure in both trials in both the 40
mg (ADAPT-1, 88% vs. 38%, p <0.0001; ADAPT-2, 88% vs. 33%; p<0.0001), and 60 mg
(ADAPT-1, 66% vs. 23%, p <0.0001; ADAPT-2, 69% vs. 35%; p=0.0006) treatment
groups. Avatrombopag was also superior to placebo at the two secondary efficacy
endpoints in each trial.  In the avatrombopag treatment groups, there was an
increased proportion of patients achieving the target platelet count of
≥50,000/µmL on procedure day, and a greater magnitude of the change in mean
platelet count from baseline to procedure day; all treatment differences between
the avatrombopag and placebo treatment groups for each secondary endpoint were
highly statistically significant with p values <0.0001. The most common adverse
reactions with avatrombopag included pyrexia, abdominal pain, nausea, headache,
fatigue and edema peripheral. Portal vein thromboses have been reported in
patients with CLD and in patients receiving TPO receptor agonists. One
treatment-emergent event of portal vein thrombosis was reported in the ADAPT
trials in an avatrombopag-treated patient.
INDICATION
DOPTELET (avatrombopag) is indicated for the treatment of thrombocytopenia in
adult patients with chronic liver disease who are scheduled to undergo a
procedure.
IMPORTANT SAFETY INFORMATION
WARNINGS AND PRECAUTIONS
DOPTELET is a thrombopoietin (TPO) receptor agonist and TPO receptor agonists
have been associated with thrombotic and thromboembolic complications in
patients with chronic liver disease. Portal vein thrombosis has been reported in
patients with chronic liver disease treated with TPO receptor agonists. In the
ADAPT-1 and ADAPT-2 clinical trials, there was one treatment-emergent event of
portal vein thrombosis in a patient (n=1/430) with chronic liver disease and
thrombocytopenia treated with DOPTELET.
Consider the potential increased thrombotic risk when administering DOPTELET to
patients with known risk factors for thromboembolism, including genetic
prothrombotic conditions (Factor V Leiden, Prothrombin 20210A, Antithrombin
deficiency or Protein C or S deficiency). 
DOPTELET should not be administered to patients with chronic liver disease in an
attempt to normalize platelet counts.
CONTRAINDICATIONS: None


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------









ADVERSE REACTIONS
Most common adverse reactions (≥ 3%) were: pyrexia, abdominal pain, nausea,
headache, fatigue, and edema peripheral.
Please see full Prescribing Information for DOPTELET
(avatrombopag) www.doptelet.com
About XIFAXAN
XIFAXAN is a nonsystemic* antibiotic that slows the growth of bacteria in the
gut that are believed to be linked to symptoms of overt hepatic encephalopathy
(HE). It has been proven to reduce the risk of overt HE recurrence and
HE-related hospitalizations in adults.
*There is an increased systemic exposure in patients with severe (Child-Pugh
Class C) hepatic impairment. Caution should be exercised when administering
XIFAXAN to these patients.
INDICATION
XIFAXAN (rifaximin) 550 mg tablets are indicated for the reduction in risk of
overt hepatic encephalopathy (HE) recurrence in adults and for the treatment of
irritable bowel syndrome with diarrhea (IBS-D) in adults.
IMPORTANT SAFETY INFORMATION
•
XIFAXAN is not for everyone. Do not take XIFAXAN if you have a known
hypersensitivity to rifaximin, any of the rifamycin antimicrobial agents, or any
of the components in XIFAXAN.

•
If you take antibiotics, like XIFAXAN, there is a chance you could experience
diarrhea caused by an overgrowth of bacteria (C. difficile). This can cause
symptoms ranging in severity from mild diarrhea to life-threatening colitis.
Contact your healthcare provider if your diarrhea does not improve or worsens.

•
Talk to your healthcare provider before taking XIFAXAN if you have severe
hepatic (liver) impairment, as this may cause increased effects of the medicine.

•
Tell your healthcare provider if you are taking drugs called P-glycoprotein
and/or OATPs inhibitors (such as cyclosporine) because using these drugs with
XIFAXAN may lead to an increase in the amount of XIFAXAN absorbed by your body.

•
In clinical studies, the most common side effects of XIFAXAN were:

HE: Peripheral edema (swelling, usually in the ankles or lower limbs), nausea
(feeling sick to your stomach), dizziness, fatigue (feeling tired), and ascites
(a buildup of fluid in the abdomen)
IBS-D: Nausea (feeling sick to your stomach) and an increase in liver enzymes
•
XIFAXAN may affect warfarin activity when taken together. Tell your healthcare
provider if you are taking warfarin because the dose of warfarin may need to be
adjusted to maintain proper blood-thinning effect.

•
If you are pregnant, planning to become pregnant, or nursing, talk to your
healthcare provider before taking XIFAXAN because XIFAXAN may cause harm to an
unborn baby or nursing infant.

You are encouraged to report negative side effects of prescription drugs to the
FDA. Visit www.fda.gov/medwatch or call 1-800-FDA-1088.


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------









For product information, adverse event reports, and product complaint reports,
please contact:
Salix Product Information Call Center
 Phone: 1-800-321-4576
 Fax: 1-510-595-8183
Email: salixmc@dlss.com
Please click here for full Prescribing Information.
About Dova Pharmaceuticals, Inc.
Dova is a pharmaceutical company focused on acquiring, developing, and
commercializing drug candidates for rare diseases where there is a high unmet
need, with an initial focus on addressing thrombocytopenia. Dova’s proprietary
pipeline includes one commercial product, DOPTELET, for the treatment of
thrombocytopenia in adult patients with CLD scheduled to undergo a procedure.
 About Salix
Salix is one of the largest specialty pharmaceutical companies in the world
committed to the prevention and treatment of gastrointestinal diseases. For
almost 30 years, Salix has licensed, developed, and marketed innovative products
to improve patients' lives and arm health care providers with life-changing
solutions for many chronic and debilitating conditions. Salix currently markets
its product line to U.S. health care providers through an expanded sales force
that focuses on gastroenterology, hepatology, pain specialists, and primary
care. Salix is headquartered in Bridgewater, New Jersey.
About Bausch Health
Bausch Health Companies Inc. (NYSE/TSX: BHC) is a global company whose mission
is to improve people's lives with our health care products. We develop,
manufacture and market a range of pharmaceutical, medical device and
over-the-counter products, primarily in the therapeutic areas of eye health,
gastroenterology and dermatology. We are delivering on our commitments as we
build an innovative company dedicated to advancing global health. More
information can be found at www.bauschhealth.com.
Dova Pharmaceuticals Cautionary Notes Regarding Forward-Looking Statements 
Any statements contained in this press release that do not describe historical
facts may constitute forward-looking statements as that term is defined in the
Private Securities Litigation Reform Act of 1995. These statements may be
identified by words such as “anticipated”, “believe”, “expect”, “may”, “plan”,
“potential”, “will”, and similar expressions, and are based on Dova’s current
beliefs and expectations. These forward-looking statements include the potential
benefits of the collaboration, the timing of the Salix sales force beginning to
sell DOPTELET and other information relating to the transaction between Dova and
Salix. These statements involve risks and uncertainties that could cause actual
results to differ materially from those reflected in such statements. Risks and
uncertainties that may cause actual results to differ materially include
uncertainties inherent in the conduct of clinical trials, increased regulatory
requirements, Dova’s reliance on third parties over which it may not always have
full control, and other risks and uncertainties that are described in Dova’s
Annual Report on Form 10-K for the year ended December 31, 2017, filed with the
U.S. Securities and Exchange Commission (SEC) on February 16, 2018, and Dova’s
other periodic reports filed with the SEC. Any forward-looking statements speak
only as of the date of this press release and are based on information available
to Dova as


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------









of the date of this release, and Dova assumes no obligation to, and does not
intend to, update any forward-looking statements, whether as a result of new
information, future events or otherwise.
Bausch Health Forward-looking Statements 
 This news release may contain forward-looking statements, which may generally
be identified by the use of the words "anticipates," "expects," "intends,"
"plans," "should," "could," "would," "may," "will," "believes," "estimates,"
"potential," "target," or "continue" and variations or similar expressions.
These statements are based upon the current expectations and beliefs of
management and are subject to certain risks and uncertainties that could cause
actual results to differ materially from those described in the forward-looking
statements. These risks and uncertainties include, but are not limited to, risks
and uncertainties discussed in the Bausch Health’s most recent annual or
quarterly report and detailed from time to time in Bausch Health’s other filings
with the Securities and Exchange Commission and the Canadian Securities
Administrators, which factors are incorporated herein by reference. In addition,
certain material factors and assumptions have been applied in making these
forward-looking statements, including that the risks and uncertainties outlined
above will not cause actual results or events to differ materially from those
described in these forward-looking statements. Bausch Health believes that the
material factors and assumptions reflected in these forward-looking statements
are reasonable, but readers are cautioned not to place undue reliance on any of
these forward-looking statements. These forward-looking statements speak only as
of the date hereof. Bausch Health and Salix undertake no obligation to update
any of these forward-looking statements to reflect events or circumstances after
the date of this news release or to reflect actual outcomes, unless required by
law.
Dova Investor Contacts:   
Mark W. Hahn 
Chief Financial Officer 
mhahn@dova.com
(919) 338-7936 
  
Salix Investor Contact: 
Arthur Shannon 
Arthur.Shannon@bauschhealth.com 
514-856-3855 
877-281-6642 (toll free) 
 
Westwicke Partners 
John Woolford 
john.woolford@westwicke.com 
(443) 213-0506 
Salix Media Contacts: 
Lainie Keller 
Lainie.Keller@bauschhealth.com 
908-927-0617 
  
Karen Paff 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------









Karen.Paff@salix.com 
908-927-1190 
AkaRx, Inc., a wholly owned subsidiary of Dova Pharmaceuticals, Inc., is the
exclusive licensee and distributor of DOPTELET® in the United States and its
territories. ©2018
DOPTELET® is a registered trademark of AkaRx, Inc.
PM-US-DOP-0072
The Xifaxan 550 mg product and the Xifaxan trademark are licensed by Alfasigma
S.p.A.to Salix Pharmaceuticals or its affiliates. 
SAL.0103.USA.18
 


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------











Schedule 1.65
Third Party Agreements
1.
Stock Purchase Agreement dated March 29, 2016 (as amended) between PBM AKX
Holdings, LLC and Eisai, Inc.



2.
License Agreement dated August 15, 2005 (as amended) between Astellas Pharma
Inc. and AkaRx, Inc.





CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

